Exhibit 10.1

Execution Version

$600,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 31, 2012

among

CERTAIN SUBSIDIARIES OF RUSH ENTERPRISES, INC., AS BORROWERS,

RUSH ENTERPRISES, INC., AS THE BORROWER REPRESENTATIVE,

THE LENDERS,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

¿ ¿ ¿

GE CAPITAL MARKETS, INC.,

AS SOLE LEAD ARRANGER AND BOOKRUNNER

 



--------------------------------------------------------------------------------

Execution Version

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

     1   

Section 1.1 Defined Terms

     1   

Section 1.2 UCC Terms

     16   

Section 1.3 Accounting Terms and Principles

     16   

Section 1.4 Interpretation

     17   

ARTICLE 2 REVOLVING CREDIT FACILITY

     18   

Section 2.1 The Revolving Credit Facility

     18   

Section 2.2 Borrowing Procedures

     19   

Section 2.3 Refinancing Swing Loans

     22   

Section 2.4 Reallocation of Loans

     23   

Section 2.5 Reduction and Termination of the Commitments

     23   

Section 2.6 Repayment of Loans

     24   

Section 2.7 Optional Prepayments

     25   

Section 2.8 Mandatory Repayments

     25   

Section 2.9 Interest; Fees

     26   

Section 2.10 Delayed Payment Privilege

     27   

Section 2.11 Settlement Dates

     30   

Section 2.12 Application of Payments

     30   

Section 2.13 Payments and Computations

     32   

Section 2.14 Evidence of Debt

     33   

Section 2.15 Suspension of LIBOR Rate Option

     35   

Section 2.16 Breakage Costs

     35   

Section 2.17 Taxes

     36   

Section 2.18 Substitution of Lenders

     38   

Section 2.19 Incremental Commitments B

     39   

ARTICLE 3 SECURITY INTEREST

     39   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     40   

Section 4.1 Corporate Existence; Compliance with Law; Line of Business

     40   

Section 4.2 Loan

     41   

Section 4.3 Ownership of Group Members

     41   

Section 4.4 Financial Statements

     41   

 

AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

 

Section 4.5 Material Adverse Effect

     41   

Section 4.6 Solvency

     42   

Section 4.7 Litigation

     42   

Section 4.8 Taxes

     42   

Section 4.9 Margin Regulations

     42   

Section 4.10 No Burdensome Obligations; No Defaults

     42   

Section 4.11 Investment Company Act; Public Utility Holding Company Act

     42   

Section 4.12 Full Disclosure

     42   

Section 4.13 Patriot Act

     43   

Section 4.14 Collateral

     43   

ARTICLE 5 FINANCIAL COVENANTS

     43   

ARTICLE 6 REPORTING COVENANTS

     44   

Section 6.1 Financial Statements

     44   

Section 6.2 Other Events

     45   

Section 6.3 Copies of Notices and Reports

     45   

Section 6.4 Other Information

     46   

ARTICLE 7 AFFIRMATIVE COVENANTS

     46   

Section 7.1 Maintenance of Corporate Existence

     46   

Section 7.2 Compliance with Laws, Etc

     46   

Section 7.3 Payment of Obligations

     46   

Section 7.4 Maintenance of Property

     46   

Section 7.5 Maintenance of Insurance

     47   

Section 7.6 Keeping of Books

     47   

Section 7.7 Access to Books and Property

     47   

Section 7.8 Use of Proceeds

     48   

Section 7.9 Future Borrowers

     48   

ARTICLE 8 NEGATIVE COVENANTS

     48   

Section 8.1 Liens

     48   

Section 8.2 Fundamental Changes

     49   

Section 8.3 Change in Nature of Business

     49   

Section 8.4 Transactions with Affiliates

     49   

Section 8.5 Modification of Certain Documents; Change in Jurisdiction of
Organization

     49   

 

CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

 

ii



--------------------------------------------------------------------------------

 

Section 8.6 Accounting Changes; Fiscal Year

     49   

Section 8.7 Margin Regulations

     49   

ARTICLE 9 EVENTS OF DEFAULT

     50   

Section 9.1 Definition

     50   

Section 9.2 Remedies

     51   

ARTICLE 10 THE ADMINISTRATIVE AGENT

     52   

Section 10.1 Appointment and Duties

     52   

Section 10.2 Binding Effect

     53   

Section 10.3 Use of Discretion

     53   

Section 10.4 Delegation of Rights and Duties

     53   

Section 10.5 Reliance and Liability

     54   

Section 10.6 Administrative Agent Individually

     55   

Section 10.7 Lender Credit Decision

     55   

Section 10.8 Expenses; Indemnities

     56   

Section 10.9 Resignation of Administrative Agent

     56   

Section 10.10 Release of Collateral or Guarantors

     57   

ARTICLE 11 MISCELLANEOUS

     58   

Section 11.1 Amendments, Waivers, Etc

     58   

Section 11.2 Assignments and Participations; Binding Effect

     59   

Section 11.3 Costs and Expenses

     60   

Section 11.4 Indemnities

     61   

Section 11.5 Survival

     62   

Section 11.6 Limitation of Liability for Certain Damages

     62   

Section 11.7 Lender-Creditor Relationship

     62   

Section 11.8 Right of Setoff

     62   

Section 11.9 Sharing of Payments, Etc

     62   

Section 11.10 Marshaling; Payments Set Aside

     63   

Section 11.11 Notices

     63   

Section 11.12 Electronic Transmissions

     64   

Section 11.13 GOVERNING LAW

     65   

Section 11.14 JURISDICTION

     65   

Section 11.15 WAIVER OF JURY TRIAL

     66   

Section 11.16 Severability

     66   

 

CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

 

iii



--------------------------------------------------------------------------------

 

Section 11.17 Execution in Counterparts

     66   

Section 11.18 Entire Agreement

     66   

Section 11.19 Use of Name

     67   

Section 11.20 Non-Public Information; Confidentiality

     67   

Section 11.21 Actions in Concert

     68   

Section 11.22 Patriot Act Notice

     68   

Section 11.23 Amendment and Restatement; No Novation

     68   

Section 11.24 Reaffirmation of Guaranty

     69   

Section 11.25 Reallocation

     69   

ARTICLE 12 CROSS-GUARANTY

     69   

Section 12.1 Cross-Guaranty

     69   

Section 12.2 Waivers by Borrowers

     70   

Section 12.3 Benefit of Guaranty

     70   

Section 12.4 Subordination of Subrogation, Etc

     70   

Section 12.5 Election of Remedies

     71   

Section 12.6 Limitation

     71   

Section 12.7 Contribution with Respect to Guaranty Obligations

     72   

Section 12.8 Liability Cumulative

     72   

Exhibits

 

Exhibit A

  –        Form of Assignment

Exhibit B-1

  –        Form of Request for Equipment Loan Borrowing

Exhibit B-2

  –        Form of Request for Working Capital Loan Borrowing

Exhibit C

  –        Form of Compliance Certificate

Schedules

 

Schedule I

  –        Commitments

Schedule II

  –        Lender Addresses for Notice

Schedule 1.1

       Immaterial Subsidiaries

Schedule 4.2

  –        Consents and Approvals

Schedule 4.3

  –        Group Members

 

CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

 

iv



--------------------------------------------------------------------------------

This Amended and Restated Credit Agreement, dated as of January 31, 2012 (this
“Agreement”), is entered into among Rush Truck Centers of Alabama, Inc., Rush
Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc., Rush
Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Colorado,
Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of Georgia, Inc.,
Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of Oklahoma, Inc.,
Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of North Carolina,
Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of Utah, Inc., and
Rush Truck Centers of Oregon, Inc., each a Delaware corporation and Rush Truck
Centers of Texas, L.P., a Texas limited partnership (collectively, the
“Borrowers” and individually a “Borrower”), Rush Enterprises, Inc., a Texas
corporation (“Holdings” or the “Borrower Representative”), the Lenders (as
defined below) from time to time parties hereto and General Electric Capital
Corporation, as administrative agent and collateral agent for the Lenders (in
such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”).

The parties hereto agree that the Credit Agreement, dated as of December 31,
2010, by and among the Borrowers, Holdings, certain of the Lenders and the
Administrative Agent (as amended by that certain First Amendment to Credit
Agreement dated as of December 29, 2011, the “Original Credit Agreement”) is
amended and restated in its entirety as follows:

ARTICLE 1

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Account” has the meaning specified in Article 3.

“Acknowledgement of Purchaser” has the meaning specified in Section 2.10(g).

“Administrative Agent” has the meaning specified in preamble of this Agreement.

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 12.7.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that is an Affiliate of such Lender.

 

CREDIT AGREEMENT

RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Applicable Lender Margin” shall have the meaning, with respect to any Lender,
set forth in the Lender Interest Letter for such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by the Administrative Agent, in substantially the form
of Exhibit A, or any other form approved by the Administrative Agent.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

“Base Rate” has the meaning specified in Section 2.15(c).

“Base Rate Loan” has the meaning specified in Section 2.15(c).

“Borrower” has the meaning specified in preamble of this Agreement.

“Borrower Representative” has the meaning specified in preamble of this
Agreement.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any LIBOR
Rate or LIBOR Rate Loan or any funding, conversion, continuation or payment of
any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits are
carried on in the London interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding interest capitalized during construction.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by

 

  2    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

the full faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000, (e) shares of any United States money market fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States and (f) CDARS, if the amount so
invested is unconditionally guaranteed by the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America); provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days.

“Change of Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Closing Date), other than Permitted Investors, of Stock representing 35%
or more of the aggregate ordinary voting power represented by the issued and
outstanding Stock of Borrower Representative, (b) the occupation of a majority
of the seats on the board of directors of Borrower Representative by Persons who
were not directors on the Closing Date and were neither (i) nominated by the
board of directors of Borrower Representative nor (ii) appointed by directors so
nominated, or (c) Borrower Representative ceases, directly or indirectly, to own
and control, beneficially and of record, one hundred percent (100%) of the
issued and outstanding Voting Stock and Stock Equivalents of each Borrower on a
fully diluted basis (as the same may be adjusted for any combination,
recapitalization or reclassification into a greater or smaller number of shares,
interests or other unit of equity security). For purposes of this definition,
Permitted Investors shall mean W. Marvin Rush, W.M. “Rusty” Rush, Robin Rush,
Barbara Rush and any other Person whose Stock is controlled by any one or more
of the foregoing.

“Closing Date” means December 31, 2010.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” has the meaning specified in Article 3.

“Collateral Amount Financed” has the meaning specified in Section 2.10(a).

“Commitment A” means, with respect to each Lender, the commitment of such Lender
to make Revolving A Loans, which commitment is in the amount set forth opposite
such Lender’s name on Schedule I under the caption “Commitment A” as amended to
reflect Assignments and as such amount may be reduced pursuant to this
Agreement. The aggregate amount of the Commitments A on the date hereof equals
$500,000,000.

 

  3    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Commitment B” means, with respect to each Lender, the commitment of such Lender
to make Revolving B Loans, which commitment is in the amount set forth opposite
such Lender’s name on Schedule I under the caption “Commitment B” as amended to
reflect Assignments and as such amount may be reduced or increased pursuant to
this Agreement. The aggregate amount of the Commitments B on the date hereof
equals $100,000,000.

“Commitment B Increase Agreement” shall mean a Commitment B Increase Agreement
among, and in form and substance reasonably satisfactory to, the Borrowers, the
Administrative Agent and one or more Lenders providing additional Commitments B
pursuant to Section 2.19.

“Commitment” means a Commitment A or a Commitment B, as the case may be, and
“Commitments” means, collectively all Commitments A and Commitments B.

“Commitment Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of the Commitments pursuant to
Section 2.5 or 9.2 and (c) the date on which the Obligations become due and
payable pursuant to Section 9.2.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Adjusted EBITDAR” means, for any period, (a) the Consolidated Net
Income of Holdings and its Subsidiaries for such period plus (b) the sum of, in
each case to the extent deducted in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal,
state or local income taxes or other taxes measured by net income,
(ii) Consolidated Interest Expense, (iii) any loss from extraordinary items,
(iv) any depreciation and amortization expense, (v) any aggregate net loss on
the Sale of property (other than accounts (as defined under the applicable UCC)
and inventory) outside the ordinary course of business, (vi) any other non-cash
expenditure, charge or loss for such period (other than any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to accounts and inventory), including the amount of any compensation
deduction as the result of any grant of Stock or Stock Equivalents to employees,
officers, directors or consultants, (vii) alternative fuel vehicle tax credits
earned by Holdings and its Subsidiaries in respect of such period, and
(viii) all rent expense for real property (land and buildings) of Holdings and
its Subsidiaries actually paid or payable in cash by Holdings and its
Subsidiaries in respect of such period, and minus (c) the sum of, in each case
to the extent included in the calculation of such Consolidated Net Income and
without duplication, (i) any credit for United States federal, state or local
income taxes or other taxes measured by net income, (ii) any gain from
extraordinary items, (iii) any aggregate net gain from the Sale of property
(other than accounts (as defined in the applicable UCC) and inventory) out of
the ordinary course of business by such Person, (iv) any other non-cash gain,
including any reversal of a charge referred to in clause (b)(vi) above by reason
of a decrease in the value of any Stock or Stock Equivalent, and (v) any other
cash payment in respect of expenditures, charges and losses that have been added
to Consolidated Adjusted EBITDAR of such Person pursuant to clause (b)(vi) above
in any prior period.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated Adjusted EBITDAR for such period, minus Capital Expenditures of
such Person for such period (excluding Capital Expenditures financed with
Indebtedness or Stock) to (b) the Consolidated Fixed Charges of such Person for
such period.

 

  4    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, the sum, determined on a
Consolidated basis, of (a) the Consolidated Interest Expense of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, (b) the aggregate amount of principal payments
(whether scheduled or unscheduled) on Indebtedness of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, but excluding any balloon or “lump sum” principal
payments that are re-financed or rolled over with other Indebtedness, (c) all
rent expense for real property (land and buildings) of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, (d) the total liability for United States federal,
state and local income taxes and other taxes measured by net income actually
paid or payable in cash by Holdings and its Subsidiaries in respect of such
period and (e) all cash Restricted Payments paid or payable by Holdings and its
Subsidiaries on Stock in respect of such period to Persons other than Holdings
and its Subsidiaries.

“Consolidated Interest Expense” means, for any Person for any period,
Consolidated total interest expense of such Person and its Subsidiaries for such
period determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date, the ratio of
(a) Consolidated total liabilities of Holdings and its Subsidiaries determined
in accordance with GAAP as of such date to (b) Consolidated Net Worth as of such
date.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

“Consolidated Net Worth” means, as of any date, total shareholders’ equity of
Holdings as of such date.

“Consolidated Tangible Net Worth” means, as of any date, (i) Consolidated Net
Worth, less (ii) the value of all assets of Holdings and its Subsidiaries which
would be classified as intangible assets under generally accepted accounting
principles, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights, and franchises.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

 

  5    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Credit Exposure”, of any Lender at any time, means the outstanding principal
amount of all Loans owing to such Lender, plus any participations in Swing Loans
purchased by such Lender hereunder.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both would become an Event of Default.

“Delayed Payment Collateral” has the meaning specified in Section 2.10(a).

“Delayed Payment Privilege” has the meaning specified in Section 2.10(a).

“Delayed Payment Privilege Collateral” has the meaning specified in
Section 2.10(c).

“Delivery Schedule” has the meaning specified in Section 2.10(e).

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the credit facilities and (b) all other documents filed by any Group Member with
the United States Securities and Exchange Commission.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Entity” has the meaning specified in Section 11.20.

“E-System” means any electronic system, including COMS® and any other Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by the Administrative Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.

“Event of Default” has the meaning specified in Section 9.1.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.

 

  6    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“Fiscal Quarter” means each 3 fiscal month period ending on
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Ford Motor Credit Financing” shall mean any financing of Inventory manufactured
by Ford Motor Company obtained by any Borrower from Ford Motor Credit Company
LLC or its Affiliates.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

“GE Capital” means General Electric Capital Corporation.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members” means, collectively, Holdings and its Subsidiaries.

“Group Members’ Accountants” means Ernst & Young LLP or other
nationally-recognized independent registered certified public accountants
acceptable to the Administrative Agent.

“Guarantor” means each Person that guarantees the Obligations.

“Guarantor Payment” has the meaning specified in Section 12.7.

“Guaranteed Obligations” has the meaning specified in Section 12.1.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary

 

  7    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business, (y) product warranties
given in the ordinary course of business and (z) guarantees by a Borrower of
liabilities and other obligations of any other Borrower. The outstanding amount
of any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

“Holdings” has the meaning specified in preamble of this Agreement.

“Immaterial Subsidiaries” means Subsidiaries of Holdings that do not own or
operate and are not otherwise engaged in truck dealerships. As of the
Restatement Date, the Immaterial Subsidiaries are set forth on Schedule 1.1.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business), (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Termination Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any swap agreement in the event of a termination (including an early
termination) on the date of determination and (i) all Guaranty Obligations for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a)

 

  8    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

through (i) above shall constitute “Indebtedness” of such Person solely to the
extent, directly or indirectly, (x) such Person is liable for any part of any
such item or (y) any such item is secured by a Lien on such Person’s property.

“Indemnified Matter” has the meaning specified in Section 11.4.

“Indemnitee” has the meaning specified in Section 11.4.

“Inventory” means all present and future vehicle inventory, including trailers
and glider kits, of the Borrowers.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Lender” means, collectively, any financial institution or other Person that
(a) is listed on the signature pages hereof as a “Lender” or (b) from time to
time becomes a party hereto by execution of an Assignment, together with its
successors.

“Lender Interest Letter” means each letter agreement entered into from time to
time between the Administrative Agent and each Lender (other than GE Capital),
setting forth the Applicable Lender Margin for such Lender.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR Rate” means, for each calendar month, (i) the rate of interest quoted in
The Wall Street Journal, Money Rates Section as the “Libor, 3 month” rate on the
last business day of the immediately preceding calendar month, or (ii) if the
interest rate specified in clause (i) is not published or available, the offered
rate per annum for deposits of Dollars for a period of three months that appears
on Reuters Screen LIBOR 01 Page as of 11:00 a.m. (London, England time) two
Business Days prior to the first day in such calendar month, or (iii) if the
interest rate specified in clauses (i) and (ii) is not published or available,
the rate of interest per annum, as determined by the Administrative Agent at
which deposits of Dollars in immediately available funds are offered at 11:00
a.m. (London, England time) two Business Days prior to the first day in such
interest period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period for
the applicable principal amount on such date of determination.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

  9    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Loan” means any loan made or deemed made by any Lender or Swingline Lender
hereunder, including, without limitation, Revolving Loans, Swing Loans and
Working Capital Loans.

“Loan Documents” means, collectively, this Agreement and, when executed, each
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.

“Loan Party” means each Borrower and each Guarantor.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.

“Maximum Lawful Rate” has the meaning specified in Section 2.9.

“Minimum Consolidated Net Worth” means, (i) with respect to any Fiscal Quarter
ending on or prior to September 30, 2010, $375,000,000 and (ii) with respect to
any Fiscal Quarter ending after September 30, 2010, the sum of (A) the Minimum
Consolidated Net Worth for the immediately preceding Fiscal Quarter plus (B) the
greater of (1) 50% of Consolidated Net Income for Holdings and its Subsidiaries
with respect to the current Fiscal Quarter and (2) zero. For example, if the
Consolidated Net Income for Holdings and its Subsidiaries for the Fiscal Quarter
ending December 31, 2010 is $20,000,000, the Minimum Consolidated Net Worth for
the Fiscal Quarter ending December 31, 2010 will be $385,000,000 (i.e., the
Minimum Consolidated Net Worth for the Fiscal Quarter ending September 30, 2010
plus 50% of $20,000,000).

“Minimum Consolidated Tangible Net Worth” means, (i) with respect to any Fiscal
Quarter ending on or prior to December 31, 2011, $225,000,000 and (ii) with
respect to any Fiscal Quarter ending after December 31, 2011, the sum of (A) the
Minimum Consolidated Tangible Net Worth for the immediately preceding Fiscal
Quarter plus (B) the greater of (1) 50% of Consolidated Net Income for Holdings
and its Subsidiaries with respect to the current Fiscal Quarter and (2) zero.
For example, if the Consolidated Net Income for Holdings and its Subsidiaries
for the Fiscal Quarter ending March 31, 2012 is $20,000,000, the Minimum
Consolidated Tangible Net Worth for the Fiscal Quarter ending March 31, 2012
will be $235,000,000 (i.e., the Minimum Consolidated Tangible Net Worth for the
Fiscal Quarter ending December 31, 2011 plus 50% of $20,000,000).

“Moody’s” means Moody’s Investors Service, Inc.

“Net Equipment Loans” means, at any time, (i) (A) the aggregate principal amount
of Revolving Loans made by the Lenders pursuant to Section 2.1(a) plus (B) the
aggregate principal amount of Swing Loans made by the Swingline Lender pursuant
to Section 2.1(b), minus (ii) all repayments of principal of the Revolving Loans
and Swing Loans made by the Borrowers pursuant to this Agreement, including
without limitation all voluntary prepayments of Revolving Loans and Swing Loans
pursuant to Section 2.7.

 

  10    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“New Equipment Curtailment Payment” has the meaning specified in Section 2.6(b).

“New Equipment Loan” means a Loan to purchase new Inventory not previously used
or sold at retail.

“New Equipment Loan Sublimit” means $600,000,000 minus the amount of any
outstanding Used Equipment Loans.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to the Borrower
Representative, the Administrative Agent or any Lender or has otherwise publicly
announced (and the Administrative Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities, (c) failed to fund, and not cured,
loans, participations, advances, or reimbursement obligations under one or more
other syndicated credit facilities, unless subject to a good faith dispute, or
(d) any Lender that has (i) become subject to a voluntary or involuntary case
under the Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of such Person’s assets, or (iii) made a general assignment for the benefit
of creditors, been liquidated, or otherwise been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, and for clause (d), and the
Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any other Indemnitee, or any
participant arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Loan Party is a Borrower all Loans, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document.

“Original Credit Agreement” has the meaning specified in the recitals to this
Agreement.

“Other A Lenders” has the meaning specified in Section 2.4.

“Other B Lenders” has the meaning specified in Section 2.4.

“Other Taxes” has the meaning specified in Section 2.17(c).

 

  11    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Prepayment Processing Fee” has the meaning specified in Section 2.5(c).

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

“Pro Forma Transaction” means any transaction consummated as part of any
acquisition of all or substantially all of the assets or stock of any Person by
the Borrower Representative or any Subsidiary of the Borrower Representative,
together with each other transaction relating thereto and consummated in
connection therewith, including any incurrence or repayment of Indebtedness.

“Pro Rata Share” means, with respect to any Lender at any time, (a) with respect
to the Commitment A of such Lender, the percentage obtained by dividing (i) such
Commitment A of such Lender at such time or, if the Commitments A have
terminated, the Revolving A Loans and participations in Swing Loans (to the
extent such Swing Loans may be refinanced with Revolving A Loans pursuant to
Section 2.3) held by such Lender at such time by (ii) the Commitments A of all
Lenders at such time or, if the Commitments A have terminated, all Revolving A
Loans and participations in Swing Loans outstanding at such time, (b) with
respect to the Commitment B of such Lender, the percentage obtained by dividing
(i) such Commitment B of such Lender at such time or, if the Commitments B have
terminated, the Revolving B Loans held by such Lender at such time by (ii) the
Commitments B of all Lenders at such time or, if the Commitments B have
terminated, all Revolving B Loans outstanding at such time, and (c) with respect
to all Commitments of such Lender, the percentage obtained by dividing (i) the
Commitments of such Lender at such time or, if the Commitments have terminated,
the Revolving Loans and participations in Swing Loans (to the extent such Swing
Loans may be refinanced with Revolving A Loans pursuant to Section 2.3) held by
such Lender at such time by (ii) the Commitments of all Lenders at such time or,
if the Commitments have terminated, all Revolving Loans and participations in
Swing Loans (to the extent such Swing Loans may be refinanced with Revolving A
Loans pursuant to Section 2.3) outstanding at such time; provided, however,
that, if there are no Commitments and no Loans outstanding, such Lender’s Pro
Rata Share shall be determined based on the Pro Rata Share most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to Section 2.18.

“Purchasing Lender” has the meaning specified in Section 11.25.

 

  12    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 2.14(b).

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 10.4
or any comparable provision of any Loan Document.

“Required Lenders” means, at any time, Lenders having at such time in excess of
75% of the sum of the aggregate Commitments (or, if such Commitments are
terminated, the sum of the outstanding Loans) then in effect, ignoring, in such
calculation, the amounts held by any Non-Funding Lender; provided, that, for
purposes of determining Required Lenders hereunder, the principal amount of
Swing Loans outstanding shall be deemed to be allocated among the Revolving A
Lenders based on their respective Pro Rata Shares of Commitments A; provided,
further, that, so long as there are three or more Lenders party hereto
(excluding any Non-Funding Lenders), considering any Lender and its Affiliates
as a single Lender, Required Lenders shall include at least three Lenders;
provided, further, that, if there are only two Lenders party hereto (excluding
any Non-Funding Lenders), considering any Lender and its Affiliates as a single
Lender, Required Lenders shall include both Lenders.

“Required Revolving A Lenders” means, at any time, Lenders having at such time
at least a majority of the sum of the aggregate Commitments A (or, if such
Commitments are terminated, the sum of the outstanding Revolving A Loans) then
in effect, ignoring, in such calculation, the amounts held by any Non-Funding
Lender; provided, that, for purposes of determining Required Revolving A Lenders
hereunder, the principal amount of Swing Loans outstanding shall be deemed to be
allocated among the Revolving A Lenders based on their respective Pro Rata
Shares of Commitments A.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the documents
delivered pursuant to Section 6.1(e) and documents delivered on the Closing Date
and the Restatement Date, the secretary or assistant secretary of such Person or
any other officer responsible for maintaining the corporate and similar records
of such Person.

“Restatement Date” means January 31, 2012.

 

  13    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend, return of capital, or distribution in
cash or Stock or Stock Equivalent of Holdings or any of its Subsidiaries, in
each case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent.

“Revolving A Exposure” of any Lender at any time, means the outstanding
principal amount of all Revolving A Loans owing to such Lender, plus any
participations in Swing Loans purchased by such Lender hereunder to the extent
such Swing Loans may be refinanced with Revolving A Loans pursuant to
Section 2.3. With respect to any determination of “Revolving A Exposure”
required by Sections 2.1 or 2.3, “Revolving A Exposure” shall be calculated
without giving effect to any prepayment of the Revolving A Loans pursuant to
Section 2.7.

“Revolving A Lender” means a Lender with a Commitment A.

“Revolving A Loans” has the meaning specified in Section 2.1(a).

“Revolving B Exposure” of any Lender at any time, means the outstanding
principal amount of all Revolving B Loans owing to such Lender.

“Revolving B Lender” means a Lender with a Commitment B.

“Revolving B Loans” has the meaning specified in Section 2.1(a).

“Revolving Loans” means, collectively, the Revolving A Loans and the Revolving B
Loans.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Scheduled Termination Date” means January 31, 2015.

“Secured Parties” means the Lenders, the Administrative Agent and any other
holder of any Obligation of any Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

 

  14    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

“Selling Lender” has the meaning specified in Section 11.25.

“Settlement Date” means the 10th and 22nd day of each calendar month, or if such
day is not a Business Day, the immediately following Business Day.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“Swingline Lender” means GE Capital and its successors and assigns.

“Swing Loans” has the meaning specified in Section 2.1(b).

“Tax Affiliate” means, (a) Holdings, the Borrowers and their Subsidiaries and
(b) any Affiliate of Holdings with which the Holdings files or is eligible to
file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Total Equipment Loans” means, at any time, (i) (A) the aggregate principal
amount of Revolving Loans made by the Lenders pursuant to Section 2.1(a) plus
(B) the aggregate principal amount of Swing Loans made by the Swingline Lender
pursuant to Section 2.1(b), minus (ii) all repayments of principal of the
Revolving Loans and Swing Loans made by the Borrowers pursuant to this
Agreement, including any payments deemed to have been made to Total

 

  15    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Equipment Loans pursuant to Section 2.13(e), but excluding any voluntary
prepayments of principal pursuant to Section 2.7.

“Total Loans” means, at any time, (i) the Net Equipment Loans, plus (ii) the
aggregate outstanding Working Capital Loans at such time.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“Used Equipment Curtailment Payment” has the meaning specified in
Section 2.6(c).

“Used Equipment Loan” means a Loan to purchase Inventory previously used or sold
at retail.

“Used Equipment Loan Sublimit” means $125,000,000.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholesale Security Agreement” has the meaning specified in the Section 11.8.

“Working Capital Lender” means GE Capital and its successors and assigns.

“Working Capital Loan” has the meaning specified in Section 2.1(c).

“Working Capital Subfacility Amount” means, at any time, the amount by which the
Total Equipment Loans exceeds the Net Equipment Loans.

Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3 Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by Holdings shall be given effect if such change would affect
a calculation that measures compliance with any provision of Article 5 or
Article 8 unless the Borrowers, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall

 

  16    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

be construed, and all computations of amounts and ratios referred to in Article
5 and Article 8 shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value.”

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article 5 shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrowers based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrowers at the time of preparation of the Compliance Certificate setting
forth such calculations.

Section 1.4 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

 

  17    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

ARTICLE 2

REVOLVING CREDIT FACILITY

Section 2.1 The Revolving Credit Facility.

(a) On the terms and subject to the conditions contained in this Agreement, each
Revolving A Lender severally, but not jointly, agrees to make loans in Dollars
(each a “Revolving A Loan”) to the Borrowers from time to time on any Business
Day during the period from the date hereof until the Commitment Termination Date
for the purpose of acquiring Inventory from the manufacturers and distributors
of such Inventory or to refinance Swing Loans as contemplated in this Agreement;
provided, however, that at no time shall any Revolving A Lender be obligated to
make any Revolving A Loan if after giving effect thereto, (i) the Revolving A
Exposure of such Lender would exceed such Lender’s Commitment A, (ii) either the
Total Loans or the Total Equipment Loans would exceed the aggregate Commitments,
(iii) the aggregate New Equipment Loans would exceed the New Equipment Loan
Sublimit, (iv) the aggregate Used Equipment Loans would exceed the Used
Equipment Loan Sublimit or (v) a Default shall exist; provided, further, that at
no time shall any Revolving A Lender be required to make any Revolving A Loan
unless the Administrative Agent, in its sole discretion, has approved any
request for Borrowing submitted by the Borrower Representative. On the terms and
subject to the conditions contained in this Agreement, each Revolving B Lender
severally, but not jointly, agrees to make loans in Dollars (each a “Revolving B
Loan”) to the Borrowers from time to time on any Business Day during the period
from the date hereof until the Commitment Termination Date for the purpose of
acquiring Inventory from the manufacturers and distributors of such Inventory;
provided, however, that at no time shall any Revolving B Lender be obligated to
make any Revolving B Loan if after giving effect thereto, (i) the Revolving A
Exposure of all Revolving A Lenders other than the Working Capital Lenders would
be less than the Commitments A of such Revolving A Lenders, (ii) the Revolving B
Exposure of such Lender would exceed such Lender’s Commitment B, (iii) either
the Total Loans or the Total Equipment Loans would exceed the aggregate
Commitments, (iv) the aggregate New Equipment Loans would exceed the New
Equipment Loan Sublimit, (v) the aggregate Used Equipment Loans would exceed the
Used Equipment Loan Sublimit, or (vi) a Default shall exist; provided, further,
that at no time shall any Revolving B Lender be required to make any Revolving B
Loan unless the Administrative Agent, in its sole discretion, has approved any
request for Borrowing submitted by the Borrower Representative. Subject to the
foregoing, the obligation of each Lender to make its Revolving Loan shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including (A) the existence of any setoff, claim, abatement,
recoupment, defense or other right that such Lender, any Affiliate thereof or
any other Person may have against the Administrative Agent, any Borrower or any
other Person, and (B) any adverse change in the condition (financial or
otherwise) of any Loan Party. Subject to the terms and conditions of this
Agreement and within the limits set forth in this clause (a), amounts of Loans
repaid may be reborrowed under this Section 2.1.

(b) At the election of the Swingline Lender, the Swingline Lender may, in its
sole discretion, make loans in Dollars (each a “Swing Loan”) available to the
Borrowers from time to time on any Business Day during the period from the date
hereof until the Commitment Termination Date for the purpose of acquiring
Inventory from the manufacturers and distributors of such Inventory; provided,
however, that the Swingline Lender may not make any Swing Loan to the extent
that after giving effect to such Swing Loan, (i) the aggregate Revolving A
Exposure of all Revolving A Lenders would exceed the aggregate Commitments A,
(ii) either the Total Loans or the Total Equipment Loans would exceed the
aggregate Commitments, (iii) the aggregate New Equipment Loans would exceed the
New Equipment Loan Sublimit, (iv) the aggregate Used Equipment Loans would
exceed the Used Equipment Loan Sublimit, or (v) a Default shall exist; provided,
further, that at no time shall the Swingline Lender make any Swing

 

  18    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Loan unless the Administrative Agent, in its sole discretion, has approved any
request for Borrowing submitted by the Borrower Representative. Subject to the
terms and conditions of this Agreement and within the limits set forth in this
clause (b), amounts of Swing Loans repaid may be reborrowed under this clause
(b). Notwithstanding the foregoing, the Swingline Lender shall not make any
Swing Loan if at least two (2) Business Days prior to such date, the Swingline
Lender shall have received written notice from any Revolving A Lender or the
Administrative Agent that Swing Loans should be suspended based on the
occurrence and continuance of a Default or Event of Default and stating that
such notice is a “notice of default”; provided, however that the Swingline
Lender may make Swing Loans from the earlier of (i) the date that Revolving A
Lenders having at such time in excess of 80% of the sum of the aggregate
Commitments A (or, if such Commitments A are terminated, the sum of the
outstanding Revolving A Loans) then in effect, ignoring, in such calculation,
the amounts held by any Non-Funding Lender, authorize the Swingline Lender to
continue to make Swing Loans; provided, that, for purposes of determining
outstanding Loans for the calculations in this sentence, the principal amount of
Swing Loans outstanding shall be deemed to be allocated among the Revolving A
Lenders based on their respective Pro Rata Shares of the Commitments A;
provided, further, that, so long as there is more than one Revolving A Lender
party hereto, the authorization of at least two Revolving A Lenders, considering
any Revolving A Lender and its affiliates as a single Revolving A Lender, shall
be required to authorize the Swingline Lender to continue funding Swing Loans,
and (ii) the date that such Default or Event of Default is waived in accordance
with the terms hereof.

(c) So long as no Default or Event of Default has occurred and is continuing,
the Working Capital Lenders will make loans in Dollars (each a “Working Capital
Loan”) available to the Borrowers from time to time on any Business Day during
the period from the date hereof until the Commitment Termination Date for
working capital and other general corporate purposes; provided, however, that
the Working Capital Lenders may not make any Working Capital Loan to the extent
that, after giving effect to such Working Capital Loan, (x) the aggregate
outstanding Working Capital Loans would exceed the Working Capital Subfacility
Amount or (y) the Total Loans would exceed the aggregate Commitments. Subject to
the terms and conditions of this Agreement and within the limits set forth in
this clause (c), amounts of Working Capital Loans repaid may be reborrowed under
this clause (c). Working Capital Loans shall be deemed to be outstanding under
the Commitments A, to the extent that the aggregate outstanding Revolving A
Loans and Swing Loans are less than the aggregate Commitments A, and otherwise
shall be deemed to be outstanding under the Commitments B.

Section 2.2 Borrowing Procedures. (a) Request for Equipment Loans. Except as the
Administrative Agent may permit through its E-Systems, each request for a
Borrowing of New Equipment Loans or Used Equipment Loans shall be made in
writing by the Borrower Representative to the Administrative Agent not later
than 10:00 a.m. on the first Business Day prior to the proposed Borrowing
(except with respect to a Borrowing of Swing Loans for which notice shall be
made no later than 10:00 a.m. on the same Business Day) in substantially the
form of Exhibit B-1 (a “Request for Equipment Borrowing”), duly completed, with
such Request for Equipment Borrowing. Each Request for Equipment Borrowing with
respect to a New Equipment Loan shall attach copies of the invoices to be paid
with the proceeds of such Loan unless such invoices have previously been
electronically submitted to the Administrative Agent. Each Request for Equipment
Borrowing with respect to a Used Equipment Loan shall describe the used
equipment to be purchased and the purchase price therefor, and shall attach
copies of the certificates of title of the Inventory to be purchased with

 

  19    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

the proceeds of such Loan. The Administrative Agent is authorized to pay on
behalf of any Borrower any invoices, or electronic remittance advises, presented
to the Administrative Agent from time to time that evidences the sale by a
manufacturer or distributor of one or more items of Inventory. The
Administrative Agent shall promptly determine in its sole discretion whether or
not any Loans will be made in response to such Request for Equipment Borrowing,
and will provide the Borrower prompt notice of such determination. If the
Administrative Agent approves such Request for Equipment Borrowing, it shall
determine in its sole discretion whether such Request for Equipment Borrowing
will be funded with Revolving A Loans (in which case it shall promptly notify
the Revolving A Lenders of the details thereof), with Swing Loans (in which case
it shall promptly notify the Swingline Lender of the details thereof) or with
Revolving B Loans (in which case it shall promptly notify the Revolving B
Lenders of the details thereof).

(b) Notice to Swingline Lender. Upon receipt of notice from the Administrative
Agent to fund a Request for Equipment Borrowing with Swing Loans subject to
paragraph (a) above, and subject to the terms of this Agreement, the Swingline
Lender will make a Swing Loan available to the Borrower by making the proceeds
thereof available to the applicable Borrower, to Administrative Agent (for
further application to the applicable Borrower) or to directly pay invoices or
electronic remittance advises that are the subject of such Request for Equipment
Borrowing.

(c) Notice to Each Revolving Lender. Upon receipt of notice from the
Administrative Agent to fund a Request for Equipment Borrowing with Revolving A
Loans subject to paragraph (a) above, and subject to the terms of this
Agreement, each Revolving A Lender shall, before 10:00 a.m. on the date of the
proposed Borrowing, make available to the Administrative Agent at its address
referred to in Section 11.11, such Revolving A Lender’s Pro Rata Share (based
upon its Revolving A Commitment) of such proposed Borrowing (adjusted in
accordance with Section 2.1(a)), and in turn, the Administrative Agent shall
promptly make such funds available to the Borrower or to directly pay invoices
or electronic remittance advises that are the subject of such Request for
Equipment Borrowing. Upon receipt of notice from the Administrative Agent to
fund a Request for Equipment Borrowing with Revolving B Loans subject to
paragraph (a) above, and subject to the terms of this Agreement, each Revolving
B Lender shall, before 10:00 a.m. on the date of the proposed Borrowing, make
available to the Administrative Agent at its address referred to in
Section 11.11, such Revolving B Lender’s Pro Rata Share (based upon its
Revolving B Commitment) of such proposed Borrowing (adjusted in accordance with
Section 2.1(a)), and in turn, the Administrative Agent shall promptly make such
funds available to the Borrower or to directly pay invoices or electronic
remittance advises that are the subject of such Request for Equipment Borrowing.

(d) Request for Working Capital Loans. Each request for a Borrowing of Working
Capital Loans shall be made in writing by the Borrower Representative to the
Administrative Agent not later than 11:00 a.m. on (x) the third Business Day
prior to the date of the proposed Borrowing if the proposed Borrowing is equal
to or greater than $20,000,000 and (y) on the first Business Day prior to the
date of the proposed Borrowing if the proposed Borrowing is less than
$20,000,000, in substantially the form of Exhibit B-2 (a “Request for Working
Capital Borrowing”), duly completed. The Administrative Agent shall promptly
determine in its sole discretion whether or not any Loans will be made in
response to such Request for Working Capital Borrowing, and the Administrative
Agent will provide the Borrower and the Working Capital Lenders with prompt
notice of such determination.

 

  20    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(e) Notice to Each Working Capital Lender. Upon receipt of notice from the
Administrative Agent to fund a Request for Working Capital Borrowing with
Working Capital Loans subject to clause (d) above, and subject to the terms of
this Agreement, each Working Capital Lender shall, before 10:00 a.m. on the date
of the proposed Borrowing, make available to the Administrative Agent at its
address referred to in Section 11.11, such Working Capital Lender’s ratable
share of such proposed Borrowing based upon its Commitments, and in turn, the
Administrative Agent shall promptly make such funds available to the Borrower.

(f) Non-Funding Lenders.

(i) Non-Funding Lenders Responsibility. Unless the Administrative Agent shall
have received notice from any Lender prior to the date such Lender is required
to make any payment hereunder with respect to any Loan or any participation in
any Swing Loan that such Lender will not make such payment (or any portion
thereof) available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such payment available to the Administrative
Agent on the date such payment is required to be made in accordance with this
Article 2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount; provided,
that nothing herein or in any other Loan Document or any Lender Interest Letter
shall be deemed to require the Administrative Agent to advance funds on behalf
of any Lender. The Borrower agrees to repay to the Administrative Agent on
demand such amount (until repaid by such Lender) with interest thereon for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower or
the Swingline Lender. The failure of a Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it or to
make any other payment required to be made by it under the Loan Documents, in
each case on the date specified therefore, shall not relieve any other Lender of
its obligations to make such loan, fund the purchase of such participation or
make any other such payment under any Loan Document on such date, but neither
the Administrative Agent nor, other than as expressly set forth herein, any
Lender shall be responsible for the failure of any Non-Funding Lender to make a
Loan, fund the purchase of a participation or make any other payment required
under any Loan Document.

(ii) Reallocation. If any Revolving A Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s reimbursement obligations with respect to
Swing Loans shall, at the Administrative Agent’s election at any time or upon
Swingline Lender’s written request delivered to the Administrative Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving A Lenders that are not Non-Funding
Lenders in accordance with their Pro Rata Share of the Commitments A (calculated
as if the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Revolving A Lender’s Pro Rata Share had been increased proportionately);
provided, that no Revolving A Lender shall be reallocated any such amounts or be
required to fund any amounts that would cause such Revolving A Lender’s
Revolving A Exposure to exceed its Commitment A, and any such amounts in excess
of such Revolving A Lender’s availability under its

 

  21    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Commitment A shall be reallocated as Working Capital Loans ratably to the
Working Capital Lenders to the extent of availability under the Commitments A of
such Working Capital Lenders.

(iii) Voting Rights. Notwithstanding anything herein to the contrary, including
Section 11.1, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans or Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 11.1) for any voting or consent rights under or with respect to any Loan
Document; provided, that (A) the Commitments of a Non-Funding Lender may not be
increased, extended or reinstated, (B) the principal of a Non-Funding Lender’s
Loans may not be reduced or forgiven and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced, in each case
without the consent of such Non-Funding Lender. For the purposes of determining
Required Lenders, the Loans and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Commitments outstanding.

Section 2.3 Refinancing Swing Loans.

(a) The Swingline Lender may at any time, and shall at least one Business Day
prior to each Settlement Date, forward a demand to the Administrative Agent
(which the Administrative Agent shall, upon receipt, forward to each Revolving A
Lender) that each Revolving A Lender pay to the Administrative Agent, for the
account of the Swingline Lender, such Revolving A Lender’s Pro Rata Share of all
of the outstanding Swing Loans (as such amount may be increased pursuant to
Section 2.2(f)(ii)). Each Revolving A Lender shall pay such Pro Rata Share of
the outstanding Swing Loans to the Administrative Agent for the account of the
Swingline Lender. Upon receipt by the Administrative Agent of such payment
(other than during the continuation of any Event of Default under
Section 9.1(e)), such Revolving A Lender shall be deemed to have made a
Revolving A Loan to the Borrower, which, upon receipt of such payment by the
Swingline Lender from the Administrative Agent, the Borrower shall be deemed to
have used in whole to refinance such Swing Loan. In addition, regardless of
whether any such demand is made, upon the occurrence of any Event of Default
under Section 9.1(e), each Revolving A Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in each
Swing Loan in an amount equal to such Revolving A Lender’s Pro Rata Share of
such Swing Loan. If any payment made by any Revolving A Lender as a result of
any such demand is not deemed a Revolving A Loan, such payment shall be deemed a
funding by such Revolving A Lender of such participation. Such participation
shall not be otherwise required to be funded. Upon receipt by the Swingline
Lender of any payment from any Revolving A Lender pursuant to this clause
(a) with respect to any portion of any Swing Loan, the Swingline Lender shall
promptly pay over to such Revolving A Lender all payments of principal (to the
extent received after such payment by such Revolving A Lender) and interest (to
the extent accrued with respect to periods after such payment) received by the
Swingline Lender with respect to such portion. The Swingline Lender shall be
entitled to offset amounts owed by the Revolving A Lenders pursuant to this
Section 2.3(a) against payments to be made to the Revolving A Lenders on such
Settlement Date. Notwithstanding anything set forth above, to the extent that
the outstanding Revolving A Loans are not held ratably among the Revolving A
Lenders and there is insufficient availability under the Commitment A of any
Revolving Lender to fund its entire Pro Rata Share of any requested new
Revolving A Loan, such Revolving A Lender’s Pro Rata Share of such requested new
Revolving A Loan and its interest in any Swing

 

  22    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Loan that cannot be funded shall be reduced to the extent such Revolving A Loan
or purchase of an interest in Swing Loans will result in such Revolving A
Lender’s Revolving A Exposure being equal to (and not in excess of) its
Commitment A, and the remaining portion of such Revolving A Loan or purchase of
an interest in such Swing Loans shall be funded ratably by the Working Capital
Lenders.

(b) Obligation to Fund Absolute. Each Lender’s obligations pursuant to clause
(a) above shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Swingline Lender or any other
Person, and (B) any adverse change in the condition (financial or otherwise) of
any Loan Party.

Section 2.4 Reallocation of Loans. Upon the acceleration of the Loans, the
foreclosure on any Liens securing the Obligations, the exercise of any other
contractual remedies granted under the Loan Documents by the Administrative
Agent or any Lenders or the occurrence of an Event of Default pursuant to
Section 9.1(e), (x) to the extent that the outstanding Revolving A Exposure of
each Revolving A Lender is not equal to its Pro Rata Share of the Commitments A,
the Working Capital Lenders shall be deemed to have purchased ratably from all
other Revolving A Lenders (the “Other A Lenders”), without recourse or warranty,
a portion of the Revolving A Loans and participations in Swing Loans held by the
Other A Lenders (or to the extent not permitted by law, an undivided interest
and participation in the Revolving A Loans and participations in Swing Loans
held by the Other A Lenders) to the extent necessary such that the Revolving A
Loans are held ratably by all Revolving A Lenders and the participations in
Swing Loans are held ratably by all Revolving A Lenders in accordance with
portion of the outstanding Swing Loans that each Revolving A Lender could be
required to refinance under Section 2.3 absent such Event of Default and (y) to
the extent that the outstanding Revolving B Exposure of each Revolving B Lender
is not equal to its Pro Rata Share of the Commitments B, the Working Capital
Lenders shall be deemed to have purchased ratably from all other Revolving B
Lenders (the “Other B Lenders”), without recourse or warranty, a portion of the
Revolving B Loans held by the Other B Lenders (or to the extent not permitted by
law, an undivided interest and participation in the Revolving B Loans held by
the Other B Lenders) to the extent necessary such that the Revolving B Loans are
held ratably by all Revolving B Lenders. Upon receipt by any Other A Lender or
Other B Lender of any payment with respect to any portion of the Revolving Loans
or participations in Swing Loans sold or participated out to the Working Capital
Lenders pursuant to this Section 2.4, such Other A Lender or Other B Lender, as
the case may be, shall promptly pay over to such Working Capital Lender all
payments of principal, interest and fees received by such Other A Lender or the
Other B Lender with respect to such portion.

Section 2.5 Reduction and Termination of the Commitments.

(a) Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Commitments in their entirety (but not in part); provided, that
the Borrowers repays the outstanding principal balance of all Loans, together
with all accrued fees and interest thereon and the Prepayment Processing Fee
payable pursuant to Section 2.5(c).

(b) Mandatory. All outstanding Commitments shall terminate on the earlier of
(i) the Scheduled Termination Date and (ii) the date 120 days after the
Administrative Agent elects to terminate the Commitments by delivering written
notice thereof to the Borrower Representative and the Lenders.

 

  23    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(c) Prepayment Processing Fee. If (i) any Borrower allows another finance source
to finance any Inventory, (ii) the Borrowers terminate the Commitments pursuant
to Section 2.5(a) or (iii) the Administrative Agent terminates this Agreement
pursuant to Section 9.2 when any Event of Default has occurred and is
continuing, the Borrowers shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, an amount (the “Prepayment Processing Fee”) equal to:
(x) if such other financing or notice of termination occurs on or prior to
October 31, 2013, 2.0% of the aggregate Commitments and (y) thereafter,
$300,000. Notwithstanding the foregoing, the Borrowers shall not be required to
pay any Prepayment Processing Fee (i) as a result of any Borrower financing
Inventory for a limited period of time (not to exceed 180 days) with
interest-free floor plan financing arranged or offered by the manufacturer of
such Inventory, (ii) as a result of any Ford Motor Credit Financing, (iii) to
the extent that the Borrower Representative has requested in writing that the
Lenders increase the Commitments, the Lenders declined to do so and the
aggregate Commitments are substantially fully funded, or (iv) to the extent the
Borrower Representative terminates the Commitments within 90 days after GE
Capital ceases to be the Administrative Agent hereunder.

Section 2.6 Repayment of Loans. (a) The Borrowers jointly and severally promise
to repay the entire outstanding principal amount of all Loans on the earlier of
(i) the Scheduled Termination Date and (ii) the date that is 120 days following
the delivery by the Administrative Agent of a notice terminating the Commitments
pursuant to Section 2.5(b).

(b) New Equipment Curtailment Payments. Until each New Equipment Loan has been
repaid in full, the Borrowers jointly and severally promise to make curtailment
principal payments with respect to such New Equipment Loan in amounts equal to
the original principal amount of each New Equipment Loan multiplied by the
percentages set forth below (each such payment, a “New Equipment Curtailment
Payment”):

 

September 30,

DATE

     AMOUNT  

Date that is 12 months after the date of such New Equipment Loan

       10 % 

Date that is 18 months after the date of such New Equipment Loan

       5 % 

Date that is 24 months after the date of such New Equipment Loan and each
monthly anniversary of the date of such New Equipment Loan thereafter

       5 % 

Each New Equipment Curtailment Payment shall be accrued on the applicable date
set forth in the table above and shall be due and payable on the fifteenth day
after the date of the invoice setting forth such New Equipment Curtailment
Payment. Each such New Equipment Curtailment Payment shall be deemed to reduce
the principal amount of the related New Equipment Loan, and shall be applied to
the Obligations in accordance with Section 2.12.

 

  24    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(c) Used Equipment Curtailment Payments. Until each Used Equipment Loan has been
repaid in full, the Borrowers jointly and severally promise to make curtailment
principal payments with respect to such Used Equipment Loan in amounts equal to
the original principal amount of such Used Equipment Loan multiplied by the
percentages set forth below (each such payment, a “Used Equipment Curtailment
Payment”):

 

September 30,

DATE

     AMOUNT  

Date that is 12 months after the date of such Used Equipment Loan

       10 % 

Date that is 15 months after the date of such Used Equipment Loan

       10 % 

Date that is 18 months after the date of such Used Equipment Loan

       10 % 

Date that is 19 months after the date of such Used Equipment Loan and each
monthly anniversary of the date of such Used Equipment Loan thereafter

       5 % 

Each Used Equipment Curtailment Payment shall be accrued on the applicable date
set forth in the table above and shall be due and payable on the fifteenth day
after the date of the invoice setting forth such Used Equipment Curtailment
Payment. Each such Used Equipment Curtailment Payment shall be deemed to reduce
the principal amount of the related Used Equipment Loan, and shall be applied to
the Obligations in accordance with Section 2.12.

Section 2.7 Optional Prepayments. The Borrowers may prepay the Revolving Loans
and Swing Loans in whole or in part at any time (together with any breakage
costs that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment); provided, however, that (x) in no event shall the aggregate amount
of partial prepayments of Revolving A Loans and Swing Loans exceed the sum of
38% of the Total Equipment Loans made as Revolving A Loans and Swing Loans plus
100% of the Total Equipment Loans made as Revolving B Loans and (y) no Revolving
A Loans and Swing Loans may be prepaid in whole or in part if any Revolving B
Loans are outstanding under the Commitments B at such time. The Borrowers may
prepay the Working Capital Loans in whole or in part at any time (together with
any breakage costs that may be owing pursuant to Section 2.16(a) after giving
effect to such prepayment). All such partial prepayments shall be applied to the
Obligations in accordance with Section 2.12, but shall not be deemed to reduce
any New Equipment Loans or Used Equipment Loans.

Section 2.8 Mandatory Repayments.

(a) Excess Outstandings. On any date on which the aggregate Revolving A Exposure
exceeds the aggregate Commitments A, the Borrowers shall pay to the
Administrative

 

  25    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Agent an amount equal to such excess, allocated first to any Working Capital
Loans outstanding under the Commitments A until paid in full, then to any
outstanding Swing Loans until paid in full, and then to any outstanding
Revolving A Loans. On any date on which the aggregate Revolving B Exposure
exceeds the aggregate Commitments B, the Borrowers shall pay to the
Administrative Agent an amount equal to such excess, allocated first to any
Working Capital Loans outstanding under the Commitments B until paid in full,
and then to any outstanding Revolving B Loans. On any date on which the
aggregate Working Capital Loans exceeds the Working Capital Subfacility Amount,
the Borrowers shall pay to the Administrative Agent an amount equal to such
excess, allocated first to any Working Capital Loans outstanding under the
Commitments B until paid in full, then to any Working Capital Loans outstanding
under the Commitments A.

(b) Sale, Loss or Destruction of Inventory. Subject to the terms of
Section 2.10, if any Inventory is Sold, the Borrowers shall pay or cause to be
paid to the Administrative Agent an amount equal to the principal amount of the
New Equipment Loan or Used Equipment Loan borrowed to purchase such Inventory
(less any curtailment payments paid with respect to such New Equipment Loan or
Used Equipment Loan pursuant to Section 2.6), together with all accrued and
unpaid interest thereon, on the earlier of the date a Borrower receives payment
for such item of Inventory or the date possession of such item of Inventory is
delivered to the purchaser thereof, notwithstanding that the relevant purchase
order or invoice may list an earlier date of sale. If any Inventory is lost or
destroyed, the Borrowers shall pay or cause to be paid to the Administrative
Agent an amount equal to the principal amount of the Loan or Loans borrowed to
purchase such Inventory, together with all accrued and unpaid interest thereon,
no later than thirty (30) Business Days after any Borrower obtains knowledge or
notice of such loss or destruction.

(c) Loss of Franchises. Upon the termination of any franchise at a particular
location, the Administrative Agent may demand payment within thirty (30) days of
all New Equipment Loans and Used Equipment Loans that relate to such franchise
at that location. Upon the termination by a Governmental Authority of any
license to operate as a motor vehicle dealer at a particular location, the
Administrative Agent may demand payment within thirty (30) days of all New
Equipment Loans and Used Equipment Loans related to Inventory at such location.
Should the franchises representing more than twenty-five percent (25.0%) of the
Total Equipment Loans to Borrowers by dollar volume be terminated or the
licenses to operate a motor vehicle dealer at locations representing more than
twenty-five percent (25.0%) of the Total Equipment Loans to Borrowers by dollar
volume be terminated, the Administrative Agent may demand payment of all Loans
then outstanding, in which event such Loans, together with all accrued but
unpaid interest, shall be paid by the Borrowers no later than thirty (30) days
after such demand.

Section 2.9 Interest; Fees. (a) Interest Rate. Except as otherwise provided in
clause (c) below, all Loans and the outstanding amount of all other Obligations
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full at a rate per annum equal to (x) with respect to all
Revolving A Loans, Swing Loans and Working Capital Loans outstanding under the
Commitments A, the sum of the LIBOR Rate plus 2.23% per annum and (y) otherwise,
the sum of the LIBOR Rate plus 2.95%.

 

  26    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(b) Working Capital Fee. The Borrowers agree to pay to the Administrative Agent,
for the ratable benefit of the Working Capital Lenders, a fee on the actual
daily amount by which the Total Equipment Loans exceeds the sum of (i) the Net
Equipment Loans plus (ii) all outstanding Working Capital Loans, measured from
the date hereof through the Scheduled Termination Date at a rate per annum equal
to 0.35%, payable in arrears (x) on the last day of each calendar month and
(y) on the Scheduled Termination Date.

(c) Payments. Interest accrued shall be payable in arrears jointly and severally
by the Borrowers to the Administrative Agent (i) if accrued on the principal
amount of any Loan, (A) at maturity (whether by acceleration or otherwise), and
(B) within fifteen days after the date of any monthly invoice delivered by the
Administrative Agent to the Borrower Representative setting forth the amount of
interest due and payable, and (ii) if accrued on any other Obligation, on demand
from any Lender after the time such Obligation is due and payable (whether by
acceleration or otherwise). On the last day of each calendar month, the
Administrative Agent shall pay to each Lender interest on the principal amount
of the Loans and other Obligations owed to such Lender for the period of time
for which such interest was paid by the Borrower at a rate per annum equal to
the sum of the LIBOR Rate plus the Applicable Lender Margin for such Lender;
provided, however, that in no event shall the amount due to any Lender exceed
such Lender’s pro rata share (based upon the aggregate Credit Exposure of such
Lender) of the interest received by the Administrative Agent from the Borrower
during such calendar month. The remaining interest shall be paid by the
Administrative Agent to GE Capital for its own account on such Settlement Date.

(d) Delinquency Charges. To the extent any charge or amount is due hereunder,
and are not paid within 10 days of its due date, the Borrowers shall pay to the
Administrative Agent for the benefit of the Lenders a delinquency charge
calculated thereon at the rate of 1 1/2% per month for the period of delinquency
or, at the Administrative Agent’s option, 5% of such past due amounts, provided
that such delinquency charge is not prohibited by law, otherwise at the highest
rate the Borrowers can legally obligate themselves to pay and/or the
Administrative Agent or Lenders can legally collect (provided such delinquency
charges may not exceed those set out herein).

(e) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Borrowers hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrowers shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.

Section 2.10 Delayed Payment Privilege.

(a) The Borrowers have requested the privilege of delaying payment of a Loan in
the limited instances where Collateral is sold by a Borrower to a purchaser for
whom both the Borrower Representative and the Administrative Agent have agreed
to a delayed payment period (the “Delayed Payment Privilege”) and the portion of
the purchase price for such

 

  27    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Collateral (the “Collateral Amount Financed”) subject to such Delayed Payment
Privilege. In no event shall the Collateral Amount Financed exceed $60,000,000
without the consent of the Required Lenders. Notwithstanding anything contained
herein to the contrary, the Loan Parties acknowledge and agree that the
Administrative Agent’s security interest in any and all vehicles sold to a
customer, and in which event the full payment thereof by cash or on the basis of
a properly perfected retail installment contract or other security agreement in
favor of the Administrative Agent is not made contemporaneous with the delivery
of such Collateral by the Borrowers (the “Delayed Payment Collateral”), shall
remain in full force and effect in such Delayed Payment Collateral and shall not
be relinquished, extinguished, released or terminated as a consequence of such
sale or delivery unless and until the payment is thereafter made directly to the
Administrative Agent or jointly to the Borrowers and the Administrative Agent.
Moreover, Borrowers are expressly prohibited and shall not have any express,
implied or apparent authority to sell, lease, transfer or otherwise dispose of
any Delayed Payment Collateral. The terms of this Section 2.10 shall not be
altered, modified, supplemented, qualified, waived or amended by reason of any
agreement (unless in writing executed by the Borrowers and the Administrative
Agent), or by the course of performance, course of dealing, or usage of trade by
the Borrowers and the Administrative Agent or any of them.

(b) Any previously executed Agreement for the Delayed Payment Privilege for New
Floor Plan Units among the Borrowers and GE Capital is superseded by the terms
and conditions of this Agreement for all transactions arising on or after the
effective date thereof.

(c) The Borrower Representative shall advise the Administrative Agent of each
and every potential transaction in which the Borrower Representative requests
the Administrative Agent to grant the Delayed Payment Privilege, and the period
of time for which the Delayed Payment Privilege is being requested. Such request
shall be made of the Administrative Agent in writing and on a form of the type
and kind provided by the Administrative Agent from time to time. Upon receipt of
request from the Borrower Representative to grant a Delayed Payment Privilege in
accordance with the previous sentence, the Administrative Agent shall notify the
Borrower Representative within one Business Day if it does not consent to the
requested grant of a Delayed Payment Privilege or needs additional information
in order to evaluate the requested grant of a Delayed Payment Privilege. If
Borrower Representative does not receive a response from the Administrative
Agent to any request to grant a Delayed Payment Privilege within one Business
Day of such request, then Administrative Agent shall be deemed to have consented
to such request and the Borrower Representative may grant the Delayed Payment
Privilege. The Administrative Agent’s express or deemed consent, if any, to the
Borrower Representative’s request to grant a Delayed Payment Privilege must be
obtained prior to the sale, transfer or delivery of any vehicles proposed by the
Borrowers to be disposed by the Delayed Payment Privilege (the “Delayed Payment
Privilege Collateral”).

(d) The Administrative Agent’s consent to any request for disposition of Delayed
Payment Privilege Collateral shall be in the Administrative Agent’s sole and
exclusive discretion and further subject and contingent upon the following
additional terms and conditions:

(i) The Administrative Agent may, in its sole and exclusive discretion limit the
number of items of Collateral, amount outstanding and terms and conditions for
which the Delayed Payment Privilege requested by the Borrower Representative is
approved.

 

  28    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(ii) The Administrative Agent may, in its sole and exclusive discretion
withdraw, cancel, or suspend the Delayed Payment Privilege at anytime and for
any reason upon a ten-day advance written notice and immediately if any Event of
Default exists; provided, however, that such withdrawal, cancellation or
suspension shall not affect the rights, interests and duties under this
Agreement prior thereto.

(e) Borrowers shall complete, execute and deliver to Administrative Agent,
immediately upon the delivery of Delayed Payment Privilege Collateral, a form of
the type and kind provided by Administrative Agent from time to time (the
“Delivery Schedule”).

(f) Borrowers shall immediately pay Administrative Agent the Collateral Amount
Financed upon the earliest of (i) demand by Administrative Agent; or
(ii) receipt of the amount due from the disposition of each of the Delayed
Payment Privilege Collateral; or (iii) the “Purchaser Payment Date” set forth on
the applicable Delivery Schedule; or (iv) with respect to any particular vehicle
as to which the Borrowers have exercised the Deferred Payment Privilege, sixty
(60) days after such vehicle was sold (unless the Required Lenders consent to an
extension of such 60-day period).

(g) Upon Administrative Agent’s request, Borrowers shall obtain from the person
acquiring the Delayed Payment Privilege Collateral a duly authorized and
executed acknowledgement from the Purchaser confirming that the terms of sale
including the continuation of Administrative Agent’s security interest in the
Delayed Payment Privilege Collateral. The acknowledgement shall be in writing
and on a form of the type and kind provided by Administrative Agent from time to
time, which shall be delivered to Administrative Agent prior to any sale,
transfer or delivery of any Delayed Payment Privilege Collateral to such person
(the “Acknowledgement of Purchaser”).

(h) The grant and exercise of the Delayed Payment Privilege by Borrowers shall
in no way extinguish, release or terminate Administrative Agent’s security
interest in the Delayed Payment Privilege Collateral unless and until the
conditions described in the clause (d) above and the aforesaid Acknowledgement
of Purchaser are first fulfilled, which shall then and thereafter continue in
the proceeds thereof.

(i) Administrative Agent shall have no duty or obligation to examine, review or
consider the creditworthiness of any proposed or actual customer of Borrowers
for which Borrowers seeks Administrative Agent’s consent to the Delayed Payment
Privilege and any such examination, review or consideration by Administrative
Agent shall be for its sole and exclusive use and purposes.

(j) Borrowers’ obligation to pay Administrative Agent for the Collateral Amount
Financed shall be absolute, unconditional and primary, notwithstanding
(a) Administrative Agent consenting to the Delayed Payment Privilege; or
(b) default in the payment or acquisition terms by the customer of the Borrowers
for Delayed Payment Privilege Collateral, or that of any of customer’s surety,
guarantor, co-obligor or lender; or (c) rejection or revocation of acceptance of
any Delayed Payment Privilege Collateral by such customer; or (d) the acceptance
by Administrative Agent of any assignment or proceeds from any Delayed Payment
Privilege Collateral; provided, however, that nothing in this Section 2.10 is
intended to permit payment to Administrative Agent of any more than the greater
of (i) the Collateral Amounts Financed or (ii) the value of Administrative
Agent’s security interest in the Delayed Payment Privilege Collateral. For the
avoidance of doubt, notwithstanding the fact that any Collateral is

 

  29    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

subject to the Delayed Payment Privilege, any Loans made to finance the purchase
price of such Collateral subject to the Delayed Payment Privilege shall remain
outstanding until paid in full in accordance with the terms hereof and such
Loans shall be included, as applicable, in the calculation of the aggregate
amount of Loans, New Equipment Loans and Used Equipment Loans outstanding and in
the calculation of the Total Equipment Loans, Net Equipment Loans and Total
Loans.

(k) Upon demand by Administrative Agent, Borrowers shall provide Administrative
Agent with an assignment of all right, title, and interest of the Borrowers in
and to the accounts, contract rights, sale proceeds or any other interest
Borrowers may then or thereafter have in the Delayed Payment Privilege
Collateral. Said assignment shall be for the purpose of additional security only
and shall be on a form of the type and kind provided by Administrative Agent
from time to time.

(l) Administrative Agent may take such actions as it reasonably deems
appropriate to assure and enforce compliance with this Agreement, including
requesting, for audit purposes, verification from Borrowers’ customers the fact
of delivery, possession, and amount, date and circumstances of payment of any
Delayed Payment Privilege Collateral, and the notification to appropriate
persons of any security interest, assignment or other claim in the Delayed
Payment Privilege Collateral of Administrative Agent.

Section 2.11 Settlement Dates. On each Settlement Date, the Administrative Agent
shall pay to all Lenders, in accordance with Section 2.12, their share of all
principal repayments received by the Administrative Agent from the Borrowers
since the prior Settlement Date (or with respect to the first Settlement Date,
since the Closing Date). On each Settlement Date, each Revolving A Lender shall
pay to the Administrative Agent, for the benefit of the Swingline Lender, its
Pro Rata Share of the Revolving A Loan to be made on such Settlement Date to
refinance Swing Loans in accordance with Section 2.3. The Administrative Agent
shall be entitled to offset such fundings and fund or receive payment on a net
basis.

Section 2.12 Application of Payments.

(a) Application of Payments During an Event of Default. Each of the Borrowers
hereby irrevocably waives, and agrees to cause each Loan Party and each other
Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that the Administrative
Agent may apply all payments in respect of any Obligation and all proceeds of
Collateral to the Obligations in accordance with this Section 2.12 or as
otherwise directed by the Administrative Agent and all Lenders. Without limiting
the foregoing, if an Event of Default has occurred and is continuing, the
Administrative Agent may, and, upon the direction of the Required Lenders, the
Required Revolving A Lenders or, if any Revolving B Lender other than GE Capital
is also a Revolving A Lender, any Revolving A Lender, or upon the acceleration
of any Obligation pursuant to Section 9.2, the Administrative Agent shall, apply
all payments in respect of any Obligation and all proceeds of Collateral
(i) first, to pay Obligations in respect of any cost or expense reimbursements,
fees or indemnities then due to the Administrative Agent, (ii) second, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders, (iii) third, to pay interest then due and
payable in respect of the Loans, (iv) fourth, to repay the outstanding principal
amounts of the Loans and (v) fifth, to the ratable payment of all other
Obligations. If sufficient amounts are not available to repay all outstanding
Obligations described in any priority level set forth in this Section 2.12(a),
the

 

  30    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

available amounts shall be applied, unless otherwise expressly specified herein,
to such Obligations in the applicable priority level ratably based on the
proportion of the Secured Parties’ interest in such Obligations. Any priority
level set forth in this Section 2.12 that includes interest shall include all
such interest, whether or not accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding.

(b) Application of Payments under Sections 2.6(b), 2.6(c), 2.8(b) and 2.8(c).
All repayments of the Obligations made by the Borrowers pursuant to
Section 2.6(b), Section 2.6(c), Section 2.8(b) or Section 2.8(c) shall be
allocated (i) first, to pay the outstanding principal amount of the Revolving B
Loans in proportion to each Revolving B Lender’s Pro Rata Share (based on its
Commitments B), subject to Section 2.13(e), (ii) second, to pay the outstanding
principal amount of the Swing Loans and (iii) third, to pay the outstanding
principal amount of the Revolving A Loans in proportion to each Revolving A
Lender’s Pro Rata Share (based on its Commitments A), subject to
Section 2.13(e). If sufficient amounts are not available to repay all
outstanding Obligations described in any priority level set forth in this
Section 2.12(b), the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations in the applicable priority level
ratably based on the proportion of the Secured Parties’ interest in such
Obligations. Any priority level set forth in this Section 2.12 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

(c) Application of Voluntary Partial Prepayments under Section 2.7. All
voluntary partial prepayments of the Obligations made by the Borrowers pursuant
to Section 2.7 shall be allocated (i) first, to pay the outstanding principal
amount of the Working Capital Loans, (ii) second, to pay the outstanding
principal amount of Revolving B Loans made by the Working Capital Lenders (but
not any other Lenders), (iii) third, to pay the outstanding principal amount of
the Swing Loans (which shall be deemed to reduce the interests of the Working
Capital Lenders therein but not the interests of any other Lenders), and
(iv) fourth, to pay the outstanding principal amount of Revolving A Loans made
by the Working Capital Lenders (but not any other Lenders). If sufficient
amounts are not available to repay all outstanding Obligations described in any
priority level set forth in this Section 2.12(c), the available amounts shall be
applied, unless otherwise expressly specified herein, to such Obligations
ratably based on the proportion of the Secured Parties’ interest in such
Obligations. Any priority level set forth in this Section 2.12(c) that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

(d) Application of Payments Generally. Subject to Section 2.12(a),
Section 2.12(b) and Section 2.12(c), all payments that would otherwise be
allocated to the Lenders pursuant to this Section 2.12 shall be allocated
(i) first, to pay Obligations in respect of any cost or expense reimbursements,
fees or indemnities then due to the Administrative Agent, (ii) second, to pay
accrued and unpaid interest and fees due and payable to the Lenders,
(iii) third, to pay the outstanding principal amount of Revolving B Loans
allocated ratably based on each Revolving B Lender’s Pro Rata Share,
(iv) fourth, to pay the outstanding principal amount of Swing Loans, (v) fifth,
to pay the outstanding principal amount of Revolving A Loans allocated ratably
based on each Revolving A Lender’s Pro Rata Share, (vi) sixth, to pay the
outstanding principal amount of

 

  31    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Working Capital Loans allocated as the Administrative Agent shall determine and
(vii) seventh, to pay any other Obligations then due and payable. If sufficient
amounts are not available to repay all outstanding Obligations described in any
priority level set forth in this Section 2.12, the available amounts shall be
applied, unless otherwise expressly specified herein, to such Obligations
ratably based on the proportion of the Secured Parties’ interest in such
Obligations. Any priority level set forth in this Section 2.12 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

Section 2.13 Payments and Computations. (a) Procedure. The Borrowers shall make
each payment under any Loan Document not later than 11:00 a.m. on the day when
due to the Administrative Agent by wire transfer or ACH transfer (which shall be
the exclusive means of payment hereunder) to the following account (or at such
other account or by such other means to such other address as the Administrative
Agent shall have notified the Borrower Representative in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:

ABA No. 021-001-033

Account Number 502-797-91

Deutsche Bank Trust Company Americas, New York, New York

Account Name: GECC/CAF Depository

Reference: GE Capital Re Rush Enterprises

(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
consisting of 12 30-day months (including the first day but excluding the last
day) occurring in the period for which such interest and fees are payable. Each
determination of an interest rate or the amount of a fee hereunder shall be made
by the Administrative Agent (including determinations of a LIBOR Rate in
accordance with the definitions of “LIBOR Rate”) and shall be conclusive,
binding and final for all purposes, absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower Representative to the Lenders prior to the date on
which any payment is due hereunder that the Borrowers will not make such payment
in full, the Administrative Agent may assume that the Borrowers have made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrowers shall not have made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to the Loans) for each day from the date such amount is distributed
to such Lender until the date such Lender repays such amount to the
Administrative Agent. The Lenders shall make any payment under any Loan Document
in immediately available Dollars and without setoff or counterclaim.

 

  32    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(e) Non-Pro Rata Payments. Notwithstanding anything contained in this Agreement
to the contrary, to the extent that (x) the outstanding Revolving A Loans are
not held ratably among the Revolving A Lenders and the payments to be allocated
to any Revolving A Lender under this Agreement exceed its outstanding Revolving
A Loans or (y) the outstanding Revolving B Loans are not held ratably among the
Revolving B Lenders and the payments to be allocated to any Revolving B Lender
under this Agreement exceed its outstanding Revolving B Loans, such excess
payments shall be applied first to any outstanding Working Capital Loans of such
Lender (whether outstanding under Commitments A or Commitments B), and then
refunded to the Borrowers in the form of a Working Capital Loan; provided,
however, that for purposes of calculating Total Equipment Loans, the entire
payment amount (including any portion that is retained by or returned to the
Borrowers) shall be deemed to have been paid and shall reduce Total Equipment
Loans.

(f) Non-Pro Rata Funding of Loans. To the extent that the outstanding Revolving
A Loans are not held ratably among the Revolving A Lenders and there is
insufficient availability under the Commitment A of any Revolving A Lender to
fund its Pro Rata Share of any requested new Borrowing of Revolving A Loans,
such Revolving A Lender shall fund a portion of such Borrowing equal to the
unfunded amount of its Commitment A, and the remaining portion of such Borrowing
shall be funded ratably by the remaining Revolving A Lenders. To the extent that
the outstanding Revolving B Loans are not held ratably among the Revolving B
Lenders and there is insufficient availability under the Commitment B of any
Revolving B Lender to fund its Pro Rata Share of any requested new Borrowing of
Revolving B Loans, such Revolving B Lender shall fund a portion of such
Borrowing equal to the unfunded amount of its Commitment B, and the remaining
portion of such Borrowing shall be funded ratably by the remaining Revolving B
Lenders.

(g) Allocation of Payments to New Equipment Loans and Used Equipment Loans. The
Administrative Agent may maintain books and records associating each New
Equipment Loan and each Used Equipment Loan with specific items of Inventory.
The principal amount of each New Equipment Loan shall be deemed reduced by each
New Equipment Loan Curtailment Payment associated with such New Equipment Loan
and each repayment thereof required under Section 2.8(b), regardless of how such
payments are allocated pursuant to Section 2.12. The principal amount of each
Used Equipment Loan shall be deemed reduced by each Used Equipment Loan
Curtailment Payment associated with such Used Equipment Loan and each repayment
thereof required under Section 2.8(b), regardless of how such payments are
allocated pursuant to Section 2.12. None of the New Equipment Loans or Used
Equipment Loans will be deemed to be reduced as a result of any prepayments made
pursuant to Section 2.7.

Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement. In addition, each Lender
having sold a participation in any of its Obligations to the Administrative
Agent, acting as agent of the Borrowers solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the Borrower
Representative) a record of ownership (the “Participant Register”), in which
such Lender shall register by book entry (A) the name and

 

  33    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

address of each such participant (and each change thereto, whether by assignment
or otherwise) and (B) the rights, interest or obligation of each such
participant in any Obligation, in any Commitment and in any right to receive any
payment hereunder.

(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrowers solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower Representative) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent and each Lender, their Commitments, their Loans, each of
their obligations under this Agreement to participate in each Loan, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders (and each change thereto pursuant to
Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(a) above, (4) the amount of any principal or interest due and payable or paid
and (5) any other payment received by the Administrative Agent from the
Borrowers and its application to the Obligations.

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans are registered obligations, the right, title and
interest of the Lenders and their assignees in and to such Loans shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.14
and Section 11.2 shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register and the Participant Register with respect
to any Lender or any participant shall be available for access by the Borrowers,
the Administrative Agent and such Lender at any reasonable time during normal
business hours and from time to time upon reasonable prior notice of at least
three Business Days. No Lender shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the
Administrative Agent.

(e) Notes. Upon any Lender’s reasonable request, the Borrowers shall promptly
execute and deliver notes to such Lender evidencing the Loans of such Lender.
Each note, if issued, shall only be issued as means to evidence the right, title
or interest of a Lender or a registered assignee in and to the related Loan, as
set forth in the Register, and in no event shall any note be considered a bearer
instrument or obligation.

 

  34    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 2.15 Suspension of LIBOR Rate Option. Notwithstanding any provision to
the contrary in this Article 2, the following shall apply:

(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that the
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the LIBOR Rate
is determined, the Administrative Agent shall promptly so notify the Borrower
Representative and the Lenders, whereupon the obligation of each Lender to make
or to continue LIBOR Rate Loans shall be suspended as provided in clause
(c) below until the Administrative Agent shall notify the Borrower
Representative that the Required Lenders have determined that the circumstances
causing such suspension no longer exist.

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans, then, on
notice thereof and demand therefor by such Lender to the Borrower Representative
through the Administrative Agent, the obligation of such Lender to make or to
continue LIBOR Rate Loans shall be suspended as provided in clause (c) below
until such Lender shall, through the Administrative Agent, notify the Borrower
Representative that it has determined that it may lawfully make LIBOR Rate
Loans.

(c) Effect of Suspension. If the obligation of any Lender to make LIBOR Rate
Loans is suspended, (A) such Lender shall make a Base Rate Loan at any time such
Lender would otherwise be obligated to make a LIBOR Rate Loan, (B) the Borrower
Representative may revoke any pending request for a LIBOR Rate Loan and (C) each
LIBOR Rate Loan of such Lender shall automatically and immediately (or, in the
case of any suspension pursuant to clause (a) above, on the last day of the
current calendar month) be converted into a Base Rate Loan. For purposes of this
Section 2.15(c) and Section 2.16, a “Base Rate Loan” means any Loan that bears
interest based on the Base Rate, and “Base Rate” means, for any day, the sum of
a rate per annum equal to the higher of (a) the rate last quoted by The Wall
Street Journal as the “Prime Rate” in the United States or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15
(519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate
is no longer quoted therein, any similar rate quoted therein (as determined by
the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent) and (b) the sum of 3.50% per annum
and the Federal Funds Rate. Any change in the Base Rate due to a change in any
of the foregoing shall be effective on the effective date of such change in the
“Prime Rate”, “bank prime loan” rate or the Federal Funds Rate.

Section 2.16 Breakage Costs. The Borrowers shall compensate each Lender, upon
demand from such Lender to the Borrower Representative (with copy to the
Administrative Agent), for all Liabilities (including, in each case, those
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to prepare to fund, to fund or to maintain the LIBOR
Rate Loans of such Lender to the Borrowers) that such Lender may incur (A) to
the extent, for any reason other than solely by reason of such Lender being a
Non-Funding Lender, a proposed Borrowing does not occur on a date specified
therefor in a Request for Equipment Loan Borrowing or a Request for Working
Capital Borrowing or in a similar request made by telephone by the Borrower
Representative, (B) to the extent any LIBOR Rate Loan is paid (whether through a
scheduled payment, optional prepayment or mandatory repayment) or

 

  35    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

converted to a Base Rate Loan (but excluding because of Section 2.15) on a date
that is not the last day of the applicable calendar month or (C) as a
consequence of any failure by the Borrowers to repay LIBOR Rate Loans when
required by the terms hereof. For purposes of this Section 2.16, each Lender
shall be deemed to have funded each LIBOR Rate Loan made by it using a matching
deposit or other borrowing in the London interbank market. Each demand for
compensation under this Section 2.16 shall be accompanied by a certificate of
the Lender claiming such compensation, setting forth the amounts to be paid
hereunder, which certificate shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, such Lender may use
any reasonable averaging and attribution methods.

Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as otherwise
provided in this Section 2.17, each payment by any Loan Party under any Loan
Document shall be made free and clear of all present or future taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (and without deduction for any of them) (collectively, but excluding the
taxes set forth in clauses (i), (ii) and (iii) below, the “Taxes”) other than
for (i) taxes measured by net income (including branch profits taxes) and
overall receipts, total capital or franchise taxes imposed in lieu of net income
taxes, in each case imposed on any Secured Party as a result of a present or
former connection between such Secured Party and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Secured Party having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (ii) taxes that are
directly attributable to the failure (other than as a result of a change in any
Requirement of Law in effect as of the date such Secured Party becomes a party
to this Agreement) by any Secured Party to deliver the forms, certificates or
other documentation required to be delivered pursuant to clause (e) below or
(iii) taxes imposed by FATCA on any payment under a Loan Document to a Secured
Party.

(b) Gross-Up. Except as provided in this Section 2.17(b), if any Taxes shall be
required by law to be deducted from or in respect of any amount payable under
any Loan Document to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 2.17), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Loan Party shall make such
deductions, (iii) the relevant Loan Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Loan Party shall deliver to the Administrative Agent an
original or certified copy of a receipt evidencing such payment; provided,
however, that no such increase shall be made with respect to, and no Loan Party
shall be required to indemnify any such Secured Party pursuant to clause
(d) below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Secured Party became a “Secured Party”
under this Agreement in the capacity under which such Secured Party makes a
claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).

(c) Other Taxes. In addition, the Borrowers agree to pay, and authorize the
Administrative Agent to pay in their names, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental

 

  36    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”). Within 30 days
after the date of any payment of Taxes or Other Taxes by any Loan Party, the
Borrowers shall furnish to the Administrative Agent, at its address referred to
in Section 11.11, the original or a certified copy of a receipt evidencing
payment thereof.

(d) Indemnification. Except as provided in Section 2.17(b), the Borrowers shall
reimburse and indemnify, within 30 days after receipt of demand therefor (with
copy to the Administrative Agent), each Secured Party for all Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.17) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. Each Secured Party agrees to
use commercially reasonable efforts to make any claim for payment to which it is
entitled under this Section 2.17(d) within a reasonable period of time after
becoming aware of its entitlement thereto. A certificate of the Secured Party
(or of the Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrowers with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Administrative Agent and such Secured Party may
use any reasonable averaging and attribution methods.

(e) Tax Forms.

(i) Each Lender shall (A) on the Closing Date and on the Restatement Date,
(B) on or prior to the date on which any such form or certification expires or
becomes obsolete, (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (e) and (D) from time to time if requested by the Borrower
Representative or the Administrative Agent (or, in the case of a participant,
the relevant Lender), provide the Administrative Agent and the Borrower
Representative (or, in the case of a participant, the relevant Lender) with two
completed originals of Form W-9 (certifying that such Lender is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(ii) Each Lender having sold a participation in any of its Obligations to the
Administrative Agent shall collect from such participant the documents described
in this clause (e) and provide them to the Administrative Agent.

(f) If any Secured Party determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.17, such Secured Party shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.17 with respect to such Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Secured Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that, the Borrower, upon the request of
such Secured Party, shall repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Secured Party in the event the Secured Party is required to
repay such refund to such

 

  37    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Governmental Authority. This paragraph shall not be construed to require any
Secured Party to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
person.

Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender (an “Affected Lender”), (i) notifies the Borrower Representative
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any LIBOR Rate Loan, (ii) makes a claim for payment
pursuant to Section 2.17(b) (Taxes—Gross Up) or (iii) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders, the
Borrowers may either pay in full such Affected Lender with respect to amounts
due with the consent of the Administrative Agent or substitute for such Affected
Lender any Lender or any Affiliate or Approved Fund of any Lender or any other
Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent (in each case, a “Substitute Lender”).
Notwithstanding anything herein to the contrary, with respect to a Lender that
is a Non-Funding Lender, the Administrative Agent may, but shall not be
obligated to, obtain a Substitute Lender and execute an Assignment on behalf of
such Non-Funding Lender at any time with three Business Days’ prior notice to
such Non-Funding Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par.

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender as described in the first sentence of clause
(a) above, the Borrower Representative shall deliver a notice to the
Administrative Agent and such Affected Lender. The effectiveness of such payment
or substitution shall be subject to the delivery to the Administrative Agent by
the Borrowers (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender, (ii) in
the case of a payment in full of the Obligations owing to such Affected Lender,
payment of any amount that, after giving effect to the termination of the
Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(a) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance satisfactory to the Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the Loan Documents and assume the Commitment of the Affected
Lender.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above or in the case of a substitution of a Non-Funding Lender as described
in the last sentence of clause (a) above, the Administrative Agent shall record
such substitution or payment in the Register, whereupon (i) in the case of any
payment in full, such Affected Lender’s Commitments shall be terminated and
(ii) in the case of any substitution, (A) the Affected Lender shall sell and be
relieved of, and the Substitute Lender shall purchase and assume, all rights and
claims of such Affected Lender under the Loan Documents and the relevant Lender
Interest Letter, except that the Affected Lender shall retain such rights
expressly providing that they survive the repayment of the Obligations and the
termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in the amount of such Affected Lender’s
Commitment and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution; provided,
however, that the failure of any Affected Lender to execute any such Assignment
shall not render such sale and purchase (or the

 

  38    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

corresponding assignment) invalid. Each Lender agrees that if the Borrower
Representative or the Administrative Agent exercises its option hereunder to
cause an assignment by such Lender as an Affected Lender, such Lender shall,
promptly after receipt of written notice of such election, execute and deliver
all documentation necessary to effectuate such assignment in accordance with
Section 11.2. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs the Administrative Agent
to execute and deliver, on behalf of such Lender as assignor, any assignment
agreement or other documentation as may be required to give effect to an
assignment in accordance with Section 11.2 on behalf of an Affected Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 11.2.

Section 2.19 Incremental Commitments B. (a) The Borrower Representative may, by
written notice to the Administrative Agent, request that the Revolving B Lenders
increase their Commitments B in an aggregate amount equal to $50,000,000. Such
notice shall set forth the date on which such increase in the Commitments B is
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice). If the Revolving B Lenders
agree in their sole discretion to increase their Commitments B, then the
Borrowers and the Revolving B Lenders shall execute and deliver to the
Administrative Agent a Commitment B Increase Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the increase in Commitment B. The terms and provisions of such incremental
Commitment B and Revolving B Loans made thereunder shall be identical to those
of the existing Commitments B and Revolving B Loans, respectively.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Commitment B Increase Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Commitment B Increase
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the incremental
Commitment B and additional Revolving B Loans evidenced thereby and the
Administrative Agent and the Borrowers may revise this Agreement to evidence
such amendments.

(c) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower Representative, take any and all action as may
be reasonably necessary to ensure that, upon the effectiveness of each
additional Commitment B, Revolving B Loans made under such incremental
Commitment B are included in each Borrowing of outstanding Revolving B Loans on
a pro rata basis.

ARTICLE 3

SECURITY INTEREST

To secure payment of all Obligations, Holdings and each Borrower grants to the
Administrative Agent, for the benefit of the holders of the Obligations, a
security interest in all present and future Inventory of Holdings or such
Borrower, together with all attachments, accessories, exchanges, replacement
parts, repairs, and additions to any such Inventory, and all chattel paper,
documents, certificates of title, certificates of origin, general intangibles,
instruments, accounts and contract rights now existing or hereafter arising with
respect thereto,

 

  39    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

and all cash and non-cash proceeds of any of the foregoing (collectively, the
“Collateral”). Each Borrower agrees that at any time and from time to time, upon
the request of Administrative Agent, Borrowers will promptly (i) deliver to
Administrative Agent all Collateral other than Inventory, (ii) mark all chattel
paper, documents and instruments and Borrowers’ books of account, ledger cards
and other records relative to the Collateral with a notation reasonably
satisfactory to Administrative Agent disclosing that they are subject to
Administrative Agent’s security interest, (iii) execute and deliver to
Administrative Agent such instruments, statements and agreements as
Administrative Agent may reasonably request to evidence further each Loan and
the security interests granted hereunder; provided, however, a Borrower’s
failure to comply with such request shall not affect or limit Administrative
Agent’s security interest or other rights in and to the Collateral, and
(iv) permit Administrative Agent or its representatives to examine the
Collateral and Borrowers’ books and records and, during the continuation of an
Event of Default, Borrowers agree to pay to Administrative Agent its actual
costs relating to such examinations immediately upon receipt of Administrative
Agent’s invoice therefore. Borrowers agree that Administrative Agent may
directly collect any amount owed to Borrowers with respect to the Collateral
(hereafter referred to as an “Account”) and credit Borrowers with all sums
received by Administrative Agent. With the consent of the Borrower
Representative, not to be unreasonably withheld or delayed, or at any time that
an Event of Default has occurred and is continuing, Administrative Agent may
contact any customer of Borrower to confirm and verify the terms of sale,
payments made on an Account, and any modifications claimed to be made by the
Borrowers with such customer of Borrower. If an Event of Default has occurred
and is continuing, Borrowers agree that Administrative Agent may at any time
notify any customer of Borrower of the assignment of said Account and revoke the
authority of the Borrowers to collect the same and should the Administrative
Agent at any time receive any checks, drafts, money orders or other instruments
or orders for money payable to a Borrower to apply to an Account, Administrative
Agent is irrevocably appointed attorney-in-fact for each such Borrower to
endorse each such instrument with the name of the Borrower and collect the same.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Loan Party represents and warrants that:

Section 4.1 Corporate Existence; Compliance with Law; Line of Business. Each
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite corporate or limited partnership power, as
applicable, and authority and the legal right to own, pledge, mortgage and
operate its property, to lease or sublease any property it operates under lease
or sublease and to conduct its business as now or currently proposed to be
conducted, (d) is in compliance in all material respects with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law, except
where the failure to be in compliance would not have a Material Adverse Effect
and (f) has all necessary Permits from or by, has made all necessary filings
with, and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except where the failure to obtain
such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect. The Borrowers are engaged in the
business of selling Inventory at retail.

 

  40    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 4.2 Loan. (a) Power and Authority. The execution, delivery and
performance by each Loan Party of the Loan Documents (i) are within such Loan
Party’s corporate or similar powers and, at the time of execution thereof, have
been duly authorized by all necessary corporate and similar action (including,
if applicable, consent of holders of its Securities), (ii) do not (A) contravene
such Loan Party’s Constituent Documents, (B) violate any applicable Requirement
of Law, (C) conflict with, contravene, constitute a default or breach under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries (including other Loan
Documents) other than those that would not, in the aggregate, have a Material
Adverse Effect or (D) result in the imposition of any Lien (other than a Lien
securing the Obligations) upon any property of any Loan Party or any of its
Subsidiaries and (iii) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person, other than
(A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, and (B) those listed on Schedule 4.2 and
that have been, or will be prior to the Closing Date, obtained or made, copies
of which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect.

(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Restatement Date, for each Group Member and
each Subsidiary of any Group Member and each joint venture of any of them, its
legal name, its jurisdiction of organization and the percentage of its Voting
Stock owned by Holdings and each other Subsidiary, and for each joint venture,
the nature of the application.

Section 4.4 Financial Statements. Each of (i) the audited Consolidated balance
sheet of Holdings as at December 31, 2010 and the related Consolidated
statements of income, retained earnings and cash flows of Holdings for the
Fiscal Year then ended, certified by Group Members’ Accountants, and
(ii) subject to the absence of footnote disclosure and normal recurring year-end
audit adjustments, the unaudited Consolidated balance sheets of Holdings as at
September 30, 2011 and the related Consolidated statements of income, retained
earnings and cash flows of Holdings for the 9 months then ended, copies of each
of which have been furnished to the Administrative Agent, fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of Holdings as at the dates indicated and for the periods indicated in
accordance with GAAP.

Section 4.5 Material Adverse Effect. Since December 31, 2010, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.

 

  41    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 4.6 Solvency. Giving effect to the contribution rights of the Loan
Parties contained in Section 12.7 and the limitation in Section 12.6(b), both
before and after giving effect to (a) the Loans made on or prior to the date
this representation and warranty is made, (b) the disbursement of the proceeds
of such Loans, and (c) the payment and accrual of all transaction costs in
connection with the foregoing, both the Loan Parties taken as a whole and each
Borrower are Solvent.

Section 4.7 Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, suits, proceedings, claims, demands, orders or
disputes, or to the knowledge of any Group Member, any pending or threatened
investigation or audit, against any Borrower or any of its Subsidiaries with, by
or before any Governmental Authority other than those that cannot reasonably be
expected to adversely affect the Obligations, the Loan Documents and the other
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.

Section 4.8 Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.

Section 4.9 Margin Regulations. No Borrower is engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10 No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

Section 4.11 Investment Company Act; Public Utility Holding Company Act. No
Group Member is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940 or (b) a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each such term is defined and used in the Public Utility
Holding Company Act of 2005.

Section 4.12 Full Disclosure. All of the information prepared or furnished by or
on behalf of the Group Members in connection with any Loan Document (including
the information contained in any Financial Statement or Disclosure Document) or
any other

 

  42    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

transaction contemplated therein, when read together, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not misleading; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All projections that are part of such information are based upon good
faith estimates and stated assumptions believed to be reasonable and fair as of
the date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein. All facts (other than facts of a general
economic or political nature) known to any Group Member and material to an
understanding of the financial condition, business, property or prospects of the
Group Member taken as one enterprise have been disclosed to the Lenders.

Section 4.13 Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

Section 4.14 Collateral. The Collateral is free from all Liens other than those
Liens securing the Obligations and mechanics’, materialmen’s, repairmen’s or
other similar Liens arising by operation of law in the ordinary course of
business which are not delinquent for more than ninety (90) days or remain
payable without penalty or which are being contested in good faith by proper
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Group Member in accordance with GAAP, in each
case so long as no proceeding to enforce such Lien or marshall such Collateral
has been commenced. Except as herein specifically permitted, no financing
statement covering the Collateral is now on file in favor of anyone other than
the Administrative Agent. The Collateral is not used by any Group Member for
personal, family or household purposes.

ARTICLE 5

FINANCIAL COVENANTS

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

Section 5.1 Maximum Consolidated Leverage Ratio. Holdings shall not have, on the
last day of each Fiscal Quarter, a Consolidated Leverage Ratio greater than 2.50
to 1.00.

Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio. Holdings shall not
have, on the last day of each Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the four Fiscal Quarter period ending on such day less than
(i) 1.15:1.0 on or prior to September 30, 2011 and (ii) 1.20:1.0 thereafter.

Section 5.3 Minimum Consolidated Tangible Net Worth. Holdings shall have, on the
last day of each Fiscal Quarter, a Consolidated Tangible Net Worth at least
equal to the Minimum Consolidated Tangible Net Worth with respect to such Fiscal
Quarter.

 

  43    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 5.4 Minimum Consolidated Net Worth. Holdings shall have, on the last day
of each Fiscal Quarter, a Consolidated Net Worth at least equal to the Minimum
Consolidated Net Worth with respect to such Fiscal Quarter.

ARTICLE 6

REPORTING COVENANTS

Each of Holdings and each Borrower agrees that, as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

Section 6.1 Financial Statements. The Borrower Representative shall deliver to
the Administrative Agent each of the following that are not publicly available
on the United States Securities and Exchange Commission’s Electronic Data
Gathering, Analysis and Retrieval System (or “EDGAR”):

(a) Reserved.

(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter, the Consolidated unaudited balance sheet
of Holdings as of the close of such Fiscal Quarter and related Consolidated
statements of income and cash flow for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, setting forth in
comparative form the figures for the corresponding period in the prior Fiscal
Year, in each case certified by a Responsible Officer of the Borrower
Representative as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of Holdings as at the
dates indicated and for the periods indicated in accordance with GAAP (subject
to the absence of footnote disclosure and normal year-end audit adjustments).

(c) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year, the Consolidated balance sheet of Holdings as of
the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of Holdings as at the dates indicated and for the periods indicated
therein in accordance with GAAP without qualification as to the scope of the
audit or as to going concern and without any other similar qualification.

(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower Representative that, among
other things, states that no Default is continuing as of the date of delivery of
such Compliance Certificate or, if a Default is continuing, states the nature
thereof and the action that the Borrowers propose to take with respect thereto.

(e) Collateral Updates. As part of the Compliance Certificate delivered pursuant
to clause (d) above, a certification by a Responsible Officer of the Borrower
Representative that (i) the corporate chart attached thereto (or the last
corporate chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate,

 

  44    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(ii) the Loan Parties have delivered all documents (including updated schedules
as to locations of Collateral and acquisition of intellectual property or real
property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Group Member (other than Immaterial Subsidiaries) or any Subsidiary or
joint venture thereof on or prior to the date of delivery of such Compliance
Certificate have been delivered to the Administrative Agent or are attached to
such certificate. The Borrower Representative will notify the Administrative
Agent in writing of any change in name of any Borrower or change in chief
executive office or place of business of any Borrower, in each case at least 30
days prior to such change.

(f) Reserved.

(g) Reserved.

(h) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower Representative as part of the
Compliance Certificate delivered in connection with such Financial Statements.

(i) Insurance. Upon request of the Administrative Agent, a reasonably detailed
summary of all material insurance coverage related to the Collateral maintained
as of the date thereof by any Group Member, together with such other related
documents and information as the Administrative Agent may reasonably require.

Section 6.2 Other Events. The Borrowers shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
knows or has reason to know of it: (a)(i) any Default and (ii) any event that
would have a Material Adverse Effect, specifying, in each case, the nature and
anticipated effect thereof and any action proposed to be taken in connection
therewith, or (b) the commencement of, or any material developments in, any
action, investigation, suit, proceeding, audit, claim, demand, order or dispute
with, by or before any Governmental Authority affecting any Group Member or any
property of any Group Member that (i) seeks injunctive or similar relief,
(ii) in the reasonable judgment of the Borrowers, exposes any Group Member to
liability in an aggregate amount in excess of $2,500,000 or (iii) if adversely
determined would have a Material Adverse Effect.

Section 6.3 Copies of Notices and Reports. The Borrowers shall promptly deliver
to the Administrative Agent copies of each of the following: (a) all reports
that Holdings transmits to its security holders generally, (b) all documents
that any Group Member files with the Securities and Exchange Commission, the
National Association of Securities Dealers, Inc., any securities exchange or any
Governmental Authority exercising similar functions, (c) all press releases not
made available directly to the general public, and (d) any material document
transmitted or received pursuant to, or in connection with, any Contractual
Obligation governing Indebtedness of any Group Member, which in the case of
clauses (a) and (b) are not publicly available on EDGAR.

 

  45    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 6.4 Other Information. The Borrowers shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.

ARTICLE 7

AFFIRMATIVE COVENANTS

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

Section 7.1 Maintenance of Corporate Existence. Each Group Member (other than
Immaterial Subsidiaries) shall (a) preserve and maintain its legal existence,
except in the consummation of transactions expressly permitted by Section 8.2,
and (b) preserve and maintain it rights (charter and statutory), privileges
franchises and Permits necessary or desirable in the conduct of its business,
except, in the case of this clause (b), where the failure to do so would not, in
the aggregate, have a Material Adverse Effect.

Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except for
such failures to comply that would not, in the aggregate, have a Material
Adverse Effect.

Section 7.3 Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any Collateral, except, in each case, for those whose
amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Group Member in accordance with GAAP.

Section 7.4 Maintenance of Property. Each Group Member (other than Immaterial
Subsidiaries) shall maintain and preserve (a) in good working order and
condition all of its property necessary in the conduct of its business and
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) necessary or used, whether because of its ownership, lease, sublease or
other operation or occupation of property or other conduct of its business, and
shall make all necessary or appropriate filings with, and give all required
notices to, Government Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) above that would not, in the
aggregate, have a Material Adverse Effect. No Inventory shall be used for any
purpose other than demonstration at or in reasonable proximity to a Borrower’s
place of business or at industry trade shows and any such demonstration shall be
in conformity in all material respects with any applicable Requirements of Law.
All Inventory shall be kept at a Borrower’s place of business other than
(i) Inventory used in a demonstration or at an industry trade show in accordance
with the immediately preceding sentence and (ii) Inventory undergoing body work
or repairs. Without limitation to Section 8.1, no Inventory undergoing
up-fitting work, other body work or repairs shall be on consignment without the
consent of the Administrative Agent or otherwise subject to a Lien (other than
mechanics’, materialmen’s, repairmen’s or other similar Liens arising by
operation of law in the ordinary course of business which are not delinquent for
more than ninety (90) days or remain payable without penalty or

 

  46    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

which are being contested in good faith by proper proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Group Member in accordance with GAAP, in each case so long as no
proceeding to enforce such Lien or marshall such Collateral has been commenced)
in favor of any Person performing such body work or repairs or any Person at
whose location such Inventory is located while undergoing such body work or
repairs. The Borrowers shall use and maintain the Collateral in compliance with
any insurance policies and all applicable Requirements of Laws.

Section 7.5 Maintenance of Insurance. (a) Loan Parties shall at all times bear
all risk of loss, damage to or destruction of the Collateral. Each Group Member
shall maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of the
Group Members (including policies of life, fire, theft, product liability,
public liability, flood insurance, property damage, other casualty, employee
fidelity, workers’ compensation, business interruption and employee health and
welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of any Borrower) of a nature
and providing such coverage as is sufficient in light of the size and character
of the business of the Group Members. Without limiting the foregoing, Loan
Parties agree to procure forthwith and maintain insurance on the Inventory, all
in form and amount and with insurers reasonably satisfactory to Administrative
Agent.

(b) Each Group Member (other than Immaterial Subsidiaries) shall cause all such
insurance relating to any property or business of any Loan Party to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, to provide that Administrative Agent’s interest
therein will not be invalidated by the acts, omissions or neglect of anyone
other than Administrative Agent, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
45 days’ notice thereof to the Administrative Agent. Loan Parties assign to
Administrative Agent all proceeds of such insurance, including returned and
unearned premiums, not to exceed the sum of all amounts payable pursuant hereto.
Loan Parties direct all insurers to make payment of such proceeds jointly
payable to Administrative Agent and the appropriate Loan Party unless the Loan
Parties are legally required to pay such proceeds directly to a third party.

Section 7.6 Keeping of Books. Holdings shall keep proper books of record and
account for itself and its Subsidiaries, in which full, true and correct entries
shall be made in accordance with GAAP and all other applicable Requirements of
Law of all financial transactions and the assets and business of each Group
Member.

Section 7.7 Access to Books and Property. Each Group Member shall permit the
Administrative Agent, and during the continuance of an Event of Default the
Lenders, and any Related Person of any of them, as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member (other than Immaterial Subsidiaries) and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Group Member (other than Immaterial
Subsidiaries), (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member (other than Immaterial
Subsidiaries)and (c) communicate directly with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member
(other than Immaterial Subsidiaries). Each Group Member shall authorize their
respective registered certified public accountants (including the Group Members’
Accountants) to communicate

 

  47    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

directly with the Administrative Agent, and during the continuance of an Event
of Default the Lenders, and their Related Persons and to disclose to the
Administrative Agent, and during the continuance of an Event of Default the
Lenders, and their Related Persons all financial statements and other documents
and information as they might have and the Administrative Agent or, during the
continuance of an Event of Default, any Lender reasonably requests with respect
to any Group Member (other than Immaterial Subsidiaries). Without limiting the
foregoing, (i) each Group Member shall permit the Administrative Agent and its
Related Persons to conduct up to three audits of its Inventory in any calendar
year, with such audits rotating on a monthly basis through the different
Borrowers and shall permit the Lenders to be present at such audits; and
(ii) Holdings and each Group Member (other than Immaterial Subsidiaries) shall
permit the Administrative Agent and its Related Persons to conduct comprehensive
financial audits of the Group Members (other than any Immaterial Subsidiaries)
and shall permit the Lenders to be present at such audits; provided, however,
that, unless an Event of Default has occurred and is continuing, the
Administrative Agent shall not be permitted to conduct more than one such
financial audit in any twelve month period.

Section 7.8 Use of Proceeds. The proceeds of the New Equipment Loans shall be
used by the Borrowers (and, to the extent distributed to them by the Borrowers,
each other Group Member) solely to finance the purchase of new Inventory not
previously used or sold at retail. The proceeds of the Used Equipment Loans
shall be used by the Borrowers (and, to the extent distributed to them by the
Borrowers, each other Group Member) solely to finance the purchase of used
Inventory and Inventory previously sold at retail. The proceeds of the Working
Capital Loans shall be used by the Borrowers (and, to the extent distributed to
them by the Borrowers, each other Group Member) for working capital and other
general corporate purposes.

Section 7.9 Future Borrowers. In the event that, subsequent to the Closing Date,
any Person becomes a Subsidiary of the Borrower Representative, other than
Immaterial Subsidiaries, then such Person shall become a Borrower under this
Agreement upon (i) the Administrative Agent’s receipt of a joinder to this
Agreement, in form and substance reasonably satisfactory to Administrative Agent
and duly executed by such Person, and the Administrative Agent’s receipt of all
relevant documentation with respect thereto as such Person would have been
required to provide and take if such Person had been a Borrower on the Closing
Date and (ii) completion of all actions with respect to this Agreement as such
Person would have been required to provide and take if such Person had been a
Borrower on the Closing Date.

ARTICLE 8

NEGATIVE COVENANTS

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

Section 8.1 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of the Collateral, whether now owned
or hereafter acquired, or assign any right to receive income or profits in
connection with the Collateral, except Liens securing the Obligations and
mechanics’, materialmen’s, repairmen’s or other similar Liens arising by
operation of law in the ordinary course of business which are not delinquent for
more than ninety (90) days or remain payable without penalty or which are being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP, in each case so long as no proceeding to enforce such Lien
or marshall such Collateral has been commenced.

 

  48    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 8.2 Fundamental Changes. Unless consented to by the Administrative
Agent, such consent not to be unreasonably withheld, no Group Member shall
merge, consolidate or amalgamate with any Person or Sell, lease as lessor,
transfer or otherwise dispose of all or substantially all of its property, other
than (i) the merger, consolidation or amalgamation of any Borrower with another
Borrower or any Subsidiary of the Borrowers into any Borrower and (ii) the
merger, consolidation or amalgamation of any Borrower with any Person that is
not a Borrower so long as (A) such Borrower is the surviving entity or, if the
surviving entity is not the Borrower, such surviving entity executes a joinder
to this agreement, in form and substance satisfactory to Administrative Agent,
and (B) no Default or Event of Default results therefrom. Unless consented to by
the Administrative Agent, such consent not to be unreasonably withheld, the
Borrower Representative shall not, and shall not permit the Group Members to,
sell all or substantially all of the Consolidated assets of the Borrower
Representative and its Subsidiaries.

Section 8.3 Change in Nature of Business. No Group Member (other than Immaterial
Subsidiaries) shall carry on any business, operations or activities (whether
directly, through a joint venture, in connection with an acquisition or
otherwise) substantially different from those carried on by the Borrowers and
their Subsidiaries at the date hereof and business, operations and activities
reasonably related thereto.

Section 8.4 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrowers that
is not a Loan Party (including Guaranty Obligations with respect to any
obligation of any such Affiliate), except for transactions in the ordinary
course of business on a basis no less favorable in the aggregate to such Group
Member as would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of the Borrowers.

Section 8.5 Modification of Certain Documents; Change in Jurisdiction of
Organization. No Group Member (other than Immaterial Subsidiaries) shall waive
or otherwise modify any term of any Constituent Document of any Group Member
(other than Immaterial Subsidiaries) except for those modifications and waivers
that do not materially affect the rights and privileges of any Group Member or
any Secured Party under the Loan Documents or in the Collateral. No Group Member
(other than Immaterial Subsidiaries) will change its jurisdiction of
organization if it is a corporation, limited liability company, limited
partnership or other registered organization without giving the Administrative
Agent at least thirty (30) days’ prior written notice.

Section 8.6 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its Fiscal Year or its method for determining
Fiscal Quarters.

Section 8.7 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

 

  49    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT

Section 9.1 Definition. Each of the following shall be an “Event of Default”:

(a) the Borrowers shall fail to pay any principal of any Loan when the same
becomes due and payable or any interest on any Loan, any fee under any Loan
Document or any other Obligation and such non-payment continues for a period of
ten days after the due date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (or in any respect if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) when made or deemed made; or

(c) any Loan Party shall fail to comply with (i) any provision of Article 5
(Financial Covenants), Section 6.1 (Financial Statements), Section 6.2(a)(i)
(Notice of Default), Section 7.1 (Maintenance of Corporate Existence) or
Article 8 (Negative Covenants) or (ii) any other provision of any Loan Document
if, in the case of this clause (ii), such failure shall remain unremedied for 30
days after the earlier of (A) the date on which a Responsible Officer of any
Borrower becomes aware of such failure and (B) the date on which notice thereof
shall have been given to the Borrower Representative by the Administrative Agent
or the Required Lenders; or

(d) (i) any Group Member (other than Immaterial Subsidiaries) shall fail to make
any payment when due (whether due because of scheduled maturity, required
repayment and prepayment provisions, acceleration, demand or otherwise) on any
Indebtedness of any Group Member (other than Immaterial Subsidiaries) other than
the Obligations and, in each case, such failure relates to Indebtedness having a
principal amount of $10,000,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required repayment or prepayment), prior to the stated maturity
thereof; or

(e) (i) any Group Member (other than Immaterial Subsidiaries) shall generally
not pay its debts as such debts become due, shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against any Group
Member (other than Immaterial Subsidiaries) seeking to adjudicate it a bankrupt
or insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any Requirement of Law relating to bankruptcy,
insolvency or reorganization or relief of debtors or seeking the entry of an
order for relief or the appointment of a custodian, receiver, trustee,
conservator, liquidating agent, liquidator, other similar official or other
official with similar powers, in each case for it or for any substantial part of
its property and, in the case of any such proceedings instituted against (but
not by or with the consent of) any Group Member (other than Immaterial
Subsidiaries), either such proceedings shall remain undismissed or unstayed for
a period of 60 days or more or any action sought in such proceedings shall occur
or (iii) any Group Member (other than Immaterial Subsidiaries) shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

 

  50    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (other than Immaterial Subsidiaries) (i)(A) in
the case of money judgments, orders and decrees, involving an aggregate amount
(excluding amounts adequately covered by insurance payable to any Group Member
(other than Immaterial Subsidiaries), to the extent the relevant insurer has not
denied coverage therefor) in excess of $10,000,000 or (B) otherwise, that would
have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent or
as otherwise expressly permitted under any Loan Document, (i) any provision of
any Loan Document shall, at any time after the delivery of such Loan Document,
fail to be valid and binding on, or enforceable against, any Loan Party party
thereto or (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document, or any Group Member shall state
in writing that any of the events described in clause (i) or (ii) above shall
have occurred; or

(h) any Borrower shall permit another financing source to commence financing
Inventory (other than construction equipment and other than Ford Motor Credit
Financing); or

(i) any Collateral having a value in excess of one percent of the Collateral is
attached and such attachment is not contested and or resolved within ninety
(90) days thereof and if part of the Collateral, paid off after such ninety
(90) day period; or

(j) there shall occur any Material Adverse Effect; or

(k) any Person in control of any Group Member is accused or alleged or charged
(whether or not subsequently arraigned, indicted or convicted) by any
Governmental Authority to have used any Inventory in connection with the
commission of any crime (other than a misdemeanor moving violation); or

(l) there shall occur any Change of Control.

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrowers and in addition to any other right or
remedy provided under any Loan Document or by any applicable Requirement of Law,
do each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan, (b) declare
immediately due and payable all or part of any Obligation (including any accrued
but unpaid interest thereon),

 

  51    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by Holdings and each Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties),
(c) cancel any insurance purchased by the Administrative Agent and credit any
refund to the Obligations, and (d) exercise all of the rights and remedies of a
secured party under the Uniform Commercial Code and any other applicable laws,
including, without limitation, the right to require the Loan Parties to assemble
the Collateral and deliver it to the Administrative Agent at a place to be
designated by the Administrative Agent which is reasonably convenient to both
parties; provided, however, that, effective immediately upon the occurrence of
the Events of Default specified in Section 9.1(e)(ii), (x) the Commitments of
each Lender to make Loans shall automatically be terminated and (y) each
Obligation (including in each case all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by Holdings and each Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party).

ARTICLE 10

THE ADMINISTRATIVE AGENT

Section 10.1 Appointment and Duties. (a) Appointment of Administrative Agent.
Each Lender hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 10.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and Lender Interest Letters, (ii) accept delivery of the Loan
Documents on its behalf from any Group Member, (iii) take such action on its
behalf and to exercise all rights, powers and remedies and perform the duties as
are expressly delegated to the Administrative Agent under such Loan Documents
and Lender Interest Letters and (iv) exercise such powers as are reasonably
incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders), and is hereby authorized,
to (i) act as the disbursing and collecting agent for the Lenders with respect
to all payments and collections arising in connection with the Loan Documents or
Lender Interest Letters (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document or any
Lender Interest Letter to any Secured Party is hereby authorized to make such
payment to the Administrative Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of the Secured Parties with
respect to any Obligation in any proceeding described in Section 9.1(e)(ii) or
any other bankruptcy, insolvency or similar proceeding (but not to vote, consent
or otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, Lender Interest Letters,
applicable Requirements of Law or otherwise and (vii) execute any amendment,
consent or waiver under the Loan Documents on behalf of any Lender that has
consented in writing to such amendment, consent or waiver; provided, however,
that the Administrative Agent

 

  52    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Loan Party with, and cash and Cash Equivalents held by,
such Lender, and may further authorize and direct the Lenders to take further
actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Administrative
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

(c) Limited Duties. Under the Loan Documents and Lender Interest Letters, the
Administrative Agent (i) is acting solely on behalf of the Lenders (except to
the limited extent provided in Section 2.14(b) with respect to the Register and
in Section 10.6), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document or any Lender Interest Letter to refer to the Administrative
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document or any Lender Interest Letter other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document or any Lender Interest Letter, and each Lender hereby waives and agrees
not to assert any claim against the Administrative Agent based on the roles,
duties and legal relationships expressly disclaimed in clauses (i) through
(iii) above.

Section 10.2 Binding Effect. Each Lender agrees that (i) any action taken by the
Administrative Agent or the Required Lenders (or, if expressly required hereby,
a greater proportion of the Lenders) in accordance with the provisions of the
Loan Documents and the Lender Interest Letters, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

Section 10.3 Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or any Lender Interest Letter or (ii) pursuant to instructions
from the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document, any Lender Interest Letter
or applicable Requirement of Law.

Section 10.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any

 

  53    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Loan Document or any Lender Interest Letter by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article 10 to the extent provided by the
Administrative Agent.

Section 10.5 Reliance and Liability. (a) The Administrative Agent may, without
incurring any liability hereunder, (i) rely on the Register to the extent set
forth in Section 2.14, (ii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Loan Party)
and (iii) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document or any Lender Interest Letter, and each Lender, Holdings
and the Borrower hereby waive and shall not assert (and each of Holdings and the
Borrower shall cause each other Loan Party to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of the Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, the Administrative Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document or any
Lender Interest Letter;

(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document, any Lender Interest Letter or any
transaction contemplated therein or any other document or information with
respect to any Loan Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by the Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Administrative Agent in connection
with the Loan Documents or the Lender Interest Letters;

(iv) shall not be responsible or liable for any election to make or not make any
Revolving Loan or any other Loan, regardless of the credit profile of any
Borrower or the Borrowers generally at the time of such Loan, any information
known or that should have been known by the Administrative Agent at the time of
such Loan, the Borrowers’ failure to comply with the terms of this Agreement or
any other matter; and

 

  54    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(v) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document or any Lender Interest Letter,
whether any condition set forth in any Loan Document is satisfied or waived, as
to the financial condition of any Loan Party or as to the existence or
continuation or possible occurrence or continuation of any Default or Event of
Default and shall not be deemed to have notice or knowledge of such occurrence
or continuation unless it has received a notice from the Borrower or any Lender
describing such Default or Event of Default clearly labeled “notice of default”
(in which case the Administrative Agent shall promptly give notice of such
receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (v) above, each
Lender, Holdings and the Borrower hereby waives and agrees not to assert (and
each of Holdings and the Borrower shall cause each other Loan Party to waive and
agree not to assert) any right, claim or cause of action it might have against
the Administrative Agent based thereon. Each Lender acknowledges and agrees that
Revolving Loans will be made at the election of the Administrative Agent, acting
in its sole discretion, but the Administrative Agent shall not be liable to any
Lender due to or in connection with such election to make or not make any
Revolving Loan and each Lender completely absolves the Administrative Agent of
any responsibility or liability due to or in connection with such election to
make or not make any Revolving Loan.

Section 10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender” and “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, the Administrative Agent or such Affiliate, as the
case may be, in its individual capacity as Lender, or as one of the Required
Lenders.

Section 10.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Lender or
any of its Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document, any Lender
Interest Letter or with respect to any transaction contemplated in any Loan
Document or any Lender Interest Letter, in each case based on such documents and
information as it shall deem appropriate. Except for documents expressly
required by any Loan Document or any Lender Interest Letter to be transmitted by
the Administrative Agent to the Lenders, the Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party that may come in to the possession of the Administrative Agent or
any of its Related Persons.

 

  55    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Loan Party) that may be incurred by the Administrative Agent or
any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document or
any Lender Interest Letter.

(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share of the Liabilities (including
taxes, interests and penalties imposed for not properly withholding or backup
withholding on payments made to on or for the account of any Lender) that may be
imposed on, incurred by or asserted against the Administrative Agent or any of
its Related Persons in any matter relating to or arising out of, in connection
with or as a result of any Loan Document, any Lender Interest Letter or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
of the foregoing; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.

(c) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

Section 10.9 Resignation of Administrative Agent. (a) The Administrative Agent
may resign at any time by delivering notice of such resignation to the Lenders
and the Borrower, effective on the earlier to occur of (i) the expiration of
thirty (30) days after such notice is delivered, (ii) the appointment by
retiring Administrative Agent of a successor Administrative Agent from among the
Lenders (as provided for below) and (iii) the appointment by the Required
Lenders of a successor Administrative Agent (as provided for below). If the
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given

 

  56    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Each appointment under this clause (a) shall be subject to
the prior consent of the Borrower, which consent may not be unreasonably
withheld, delayed or conditioned, but which shall not be required during the
continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents and the Lender Interest Letters, (ii) the Lenders shall assume and
perform all of the duties of the Administrative Agent until a successor
Administrative Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Administrative Agent and its Related Persons shall no longer
have the benefit of any provision of any Loan Document or any Lender Interest
Letter other than with respect to any actions taken or omitted to be taken while
such retiring Administrative Agent was, or because such Administrative Agent had
been, validly acting as Administrative Agent under the Loan Documents and the
Lender Interest Letters and (iv) subject to its rights under Section 10.3, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents and the Lender Interest Letters.
Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents and the Lender Interest
Letters.

Section 10.10 Release of Collateral or Guarantors. Each Lender hereby consents
to the automatic release and hereby directs the Administrative Agent to release
(or, in the case of clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be a Borrower hereunder or required to guaranty any
Obligations; and

(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent) and (ii) all of the Collateral and all Loan Parties, upon
(A) termination of the Commitments, (B) payment and satisfaction in full of all
Loans and all other Obligations that the Administrative Agent has been notified
in writing are then due and payable by the holder of such Obligation,
(C) deposit of cash collateral with respect to all contingent Obligations
(excluding contingent Obligations as to which no claim has been asserted), in
amounts and on terms and conditions and with parties reasonably satisfactory to
the Administrative Agent and each Indemnitee that is owed such Obligations and
(D) to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
acceptable to the Administrative Agent.

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.

 

  57    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document and no consent to any departure by any Loan Party
therefrom shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower; provided, however, that no amendment,
consent or waiver shall, unless in writing and signed by each Lender directly
affected thereby (or by the Administrative Agent with the consent of such
Lender), in addition to any other Person the signature of which is otherwise
required pursuant to any Loan Document, do any of the following:

(i) increase any Commitment of such Lender or subject such Lender to any
additional obligation;

(ii) reduce (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, or (B) any accrued interest payable to such Lender;
provided, however, that this clause (ii) does not apply to (x) any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase or (y) any modification to any
financial covenant set forth in Article 5 or in any definition set forth therein
or principally used therein;

(iii) except as expressly set forth in this Agreement, waive or postpone any
scheduled maturity date or other scheduled date fixed for the payment, in whole
or in part, of principal of or interest on any Loan or fee owing to such Lender
or for the reduction of any Commitment of such Lender;

(iv) except as provided in Section 10.10, release all or substantially all of
the Collateral or any Guarantor from its guaranty of any Obligation of the
Borrower;

(v) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Required Revolving A Lenders” or “Pro Rata Share”; or

(vi) amend Section 2.4 (Reallocation of Loans), Section 2.7 (Optional
Prepayments), Section 2.8 (Mandatory Repayments), Section 2.12 (Application of
Payments), Section 10.10 (Release of Collateral or Guarantors), Section 11.9
(Sharing of Payments, Etc.) or this Section 11.1;

and provided, further, that (y) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article 10 or the
application thereof), unless in writing and signed by the Administrative Agent
in addition to any signature otherwise required and (z) the consent of the
Borrower shall not be required to change any order of priority set forth in
Section 2.12.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same,

 

  58    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

similar or other circumstances. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

(c) Notwithstanding anything herein to the contrary, this Agreement may be
amended with the written consent of Agent, the Borrower and the Required
Revolving B Lenders to add a swingline loan sub-facility to the Commitments B
under this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the outstanding principal and accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving B Loans and the accrued interest and
fees in respect thereof.

Section 11.2 Assignments and Participations; Binding Effect. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by
Holdings, the Borrower and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender that such Lender has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Holdings, the Borrower (in each case except for Article 10), the
Administrative Agent, each Lender and each other Indemnitee and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 10.9), none of Holdings, the Borrower
or the Administrative Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans) to (i) any
existing Lender (other than a Non-Funding Lender), (ii) any Affiliate or
Approved Fund of any existing Lender (other than a Non-Funding Lender) or
(iii) any other Person (other than the Borrower Representative or its
Affiliates) acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent and, so long as no Event of Default is
continuing, the Borrower Representative; provided, however, that (x) the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Assignment) of the Loans, and Commitments subject to any such
Sale shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
or is made with the prior consent of the Administrative Agent and (y) such Sales
by Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to the Administrative Agent’s prior written
consent in all instances, unless in connection with such sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status. The
Administrative Agent’s refusal to accept a Sale to a Loan Party, an Affiliate of
a Loan Party, or to a Person that would be (or could reasonably be expected to
become) a Non-Funding Lender, or the imposition of conditions or limitations
(including limitations on voting) upon Sales to such Persons, shall not be
deemed to be unreasonable.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
shall execute and deliver to the Administrative Agent an Assignment via an
electronic settlement system designated by the Administrative Agent (or if
previously agreed with the Administrative Agent, via a manual execution and
delivery of the assignment) evidencing such Sale, any tax forms required to be
delivered pursuant to Section 2.17(e) and payment of an assignment fee in the
amount of $3,500, provided that (1) if a Sale by a Lender is made to an
Affiliate or an

 

  59    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (2) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale.
Upon receipt of all the foregoing, and conditioned upon such receipt and, if
such assignment is made in accordance with Section 11.2(b)(iii), upon the
Administrative Agent consenting to such Assignment, from and after the effective
date specified in such Assignment, the Administrative Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender
and (ii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article 10,
Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrowers and Holdings agree to pay or reimburse upon demand
(a) the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any Lender Interest Letter, any commitment or
proposal letter therefor, any other document prepared in connection therewith or
the consummation and administration of any transaction contemplated therein
(including periodic audits in connection therewith and environmental audits and
assessments), in each case including the reasonable fees, charges and
disbursements of legal counsel to the Administrative Agent or such Related
Persons, fees, costs and expenses incurred in

 

  60    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

connection with COMS® or any other E-System and allocated to the credit
facilities contemplated by this Agreement by the Administrative Agent in its
sole discretion and fees, charges and disbursements of the auditors, appraisers,
printers and other of their Related Persons retained by or on behalf of any of
them or any of their Related Persons, (b) the Administrative Agent for all
reasonable costs and expenses incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
the Administrative Agent for its examiners), (c) each of the Administrative
Agent and its Related Persons for all costs and expenses incurred in connection
with (i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document, Obligation (or the response to and
preparation for any subpoena or request for document production relating
thereto) and (d) fees and disbursements of one law firm on behalf of all Lenders
(other than the Administrative Agent) incurred in connection with any matters
referred to in clause (c) above.

Section 11.4 Indemnities. The Borrower agrees to indemnify, hold harmless and
defend the Administrative Agent, each Lender and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Disclosure Document, any Obligation (or the repayment
thereof), the use or intended use of the proceeds of any Loan, or any securities
filing of, or with respect to, any Group Member, (ii) any commitment letter,
proposal letter or term sheet with any Person or any Contractual Obligation,
arrangement or understanding with any broker, finder or consultant, in each case
entered into by or on behalf of any Group Member or any Affiliate of any of them
in connection with any of the foregoing and any Contractual Obligation entered
into in connection with any E-Systems or other Electronic Transmissions,
(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of Securities or creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to any Indemnitee with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. Furthermore,
each of Holdings and the Borrower waives and agrees not to assert against any
Indemnitee, and shall cause each other Loan Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

 

  61    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs), Article 10 (The Administrative Agent),
Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) or this
Section 11.5) and all representations and warranties made in any Loan Document
shall (A) survive the termination of the Commitments and the payment in full of
other Obligations and (B) inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

Section 11.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each of Holdings and the Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders
and the Administrative Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein.

Section 11.8 Right of Setoff. Each of the Administrative Agent, each Lender and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by Holdings
and the Borrower), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (whether general
or special, time or demand, provisional or final) at any time held and other
Indebtedness, claims or other obligations at any time owing by the
Administrative Agent, such Lender or any of their respective Affiliates to or
for the credit or the account of Holdings or the Borrower against any Obligation
of any Loan Party now or hereafter existing, whether or not any demand was made
under any Loan Document with respect to such Obligation and even though such
Obligation may be unmatured. Each of the Administrative Agent and each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights under this Section 11.8 are in addition
to any other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Lenders and their Affiliates and other Secured Parties
may have.

Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs), 2.17 (Taxes), 2.18 (Substitution of Lenders) and 11.2 (Assignments and
Participations; Binding Effect) and such payment exceeds the amount such Lender
would have been entitled to receive if all payments had gone to, and been
distributed by, the Administrative Agent in accordance with the provisions of
the Loan Documents and the Lender Interest Letters, such Lender shall purchase
for cash from other Secured Parties such

 

  62    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation. If a Non-Funding Lender receives any such payment as described in
the previous sentence, such Lender shall turn over such payments to Agent.

Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 11.11 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) if to Holdings or the Borrower, to Rush Enterprises, Inc.,
555 IH 35 South, Suite 500, New Braunfels, Texas 78130, Attention: Steven
Keller, Chief Financial Officer, Tel: (830) 626-5256, Fax: (830) 626-5307, with
copy to Rush Enterprises, Inc., 555 IH 35 South, Suite 500, New Braunfels, Texas
78130, Attention: Derrek Weaver, General Counsel, Tel: (830) 626-5929, Fax:
(830) 626-5307, (B) if to the Administrative Agent, to General Electric Capital
Corporation, 300 E. John W. Carpenter Freeway, Suite 510, Irving, TX 75062,
Attention: Randy Talley/Rush Enterprises Account Manager, Tel: (972) 830-6621,
Fax: (972) 830-6620, with copy to General Electric Capital Corporation, 300 E.
John W. Carpenter Freeway, Suite 510, Irving, TX 75062, Attention: Matthew J.
Cleaves/Associate General Counsel, Tel: (469) 586-2044, Fax: (469) 519-4014 and
(C) otherwise to the party to be notified at its address specified opposite its
name on Schedule II or on the signature page of any applicable Assignment, or
(ii) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower and the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the Borrower and the Administrative
Agent; provided that (x) any Request for Equipment Borrowing with respect to any
franchised or name brand Inventory shall be given by facsimile or email and
addressed to General Electric Capital Corporation, Attention: Sherri Long, Tel:
972-830-6074, Fax: 866-205-6336, email: Sherri.A.Long@ge.com,(y) any
manufacturer of Inventory may provide notice of a sale of such Inventory to a
Borrower and a related New Equipment Loan by use of the COMS® system and (z) any
Request for Working Capital Borrowing or Request for Equipment Borrowing not
made pursuant to clause (x) or clause (y) shall be given by email or fax to the
Administrative Agent as provided in clause (i)(B) above.

 

  63    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(v) below),
upon sender’s receipt of confirmation of proper transmission, and (v) if
delivered by posting to any E-System, on the later of the date of such posting
in an appropriate location and the date access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to the Administrative Agent
pursuant to Article 2 or Article 10 shall be effective until received by the
Administrative Agent.

Section 11.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, the Borrower,
the Lenders and each of their Related Persons is authorized (but not required)
to transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each of Holdings, each Borrower and each
Secured Party hereby acknowledges and agrees, and each of Holdings and each
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each PDF or other digital signature on any such posting
shall be deemed sufficient to satisfy any requirement for a “signature” and
(C) each such posting shall be deemed sufficient to satisfy any requirement for
a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, a PDF or other digital
signature, upon which each Secured Party and Loan Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or a PDF or other digital signature shall, for all
intents and purposes, have the same effect and weight as a signed paper original
and (iv) each party hereto or beneficiary hereto agrees not to contest the
validity or enforceability of any posting on any E-System or PDF or other
digital signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or PDF or other digital
signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System (including, without limitation,
the COMS® system) shall be governed by and subject to, in addition to
Section 11.11 and this Section 11.12, separate terms and conditions posted or
referenced in such E-System and related Contractual Obligations executed by
Secured Parties and Group Members in connection with the use of such E-System.

 

  64    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E-Systems or Electronic
Transmission, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of Holdings, the Borrower and each Secured
Party agrees (and each of Holdings and the Borrower shall cause each other Loan
Party to agree) that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

Section 11.13 GOVERNING LAW. THIS AGREEMENT, EACH OTHER LOAN DOCUMENT THAT DOES
NOT EXPRESSLY SET FORTH ITS APPLICABLE LAW, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO AND THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.14 JURISDICTION. (a) SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF HOLDINGS AND THE
BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT TO
COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION
TO THE EXTENT ADMINISTRATIVE AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. THE
PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH
OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(b) SERVICE OF PROCESS. EACH OF HOLDINGS AND BORROWER (AND, TO THE EXTENT SET
FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER
DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH
RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT
BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE
MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE
ADDRESS OF BORROWER SPECIFIED IN SECTION 11.11 (AND SHALL BE EFFECTIVE WHEN SUCH

 

  65    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN). EACH OF HOLDINGS AND THE
BORROWER (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER
LOAN PARTY) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) NON-EXCLUSIVE JURISDICTION. NOTHING CONTAINED IN THIS SECTION 11.14 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION.

Section 11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 11.18 Entire Agreement. The Loan Documents and Lender Interest Letters
embody the entire agreement of the parties and supersede all prior agreements
and understandings relating to the subject matter thereof and any prior letter
of interest, commitment letter, fee letter, confidentiality and similar
agreements involving any Loan Party and any of the Administrative Agent or any
Lender or any of their respective Affiliates relating to a financing of
substantially similar form, purpose or effect, including without limitation,
that certain Amended and Restated Wholesale Security Agreement, dated as of
August 1, 2007 (the “Wholesale Security Agreement”), by and among GE Capital and
the Borrowers party thereto. For the avoidance of doubt, this Agreement shall
not be deemed to be an extension, amendment and restatement, or other
modification of the Wholesale Security Agreement. In the event of any

 

  66    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern (unless such terms of such other Loan
Documents are necessary to comply with applicable Requirements of Law, in which
case such terms shall govern to the extent necessary to comply therewith).

Section 11.19 Use of Name. Each of Holdings and the Borrower agrees, and shall
cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority (i) relating to a public
offering of the Securities of any Loan Party or (ii) pursuant to the Securities
Exchange Act of 1934, as amended) using the name, logo or otherwise referring to
GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GE Capital and without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital prior thereto (any such
consultation not to be required more than once with respect to duplicate
references).

Section 11.20 Non-Public Information; Confidentiality. (a) Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).

(b) Each Lender and the Administrative Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential in accordance with the terms hereof, (iii) to
the extent such information presently is or hereafter becomes (A) publicly
available other than as a result of a breach of this Section 11.20 or
(B) available to such Lender or the Administrative Agent or any of their Related
Persons, as the case may be, from a source (other than any Loan Party) not known
to them to be subject to disclosure restrictions, (iv) to the extent disclosure
is required by applicable Requirements of Law or other legal process or
requested or demanded by any Governmental Authority, (v) to the extent necessary
or customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by the Administrative Agent, any
Lender or any of their Related Persons), (vi) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or otherwise to the extent consisting of
general portfolio information that does not identify Loan Parties, (vii) to
current or prospective assignees, grantees of any option described in
Section 11.2 or participants, direct or contractual counterparties to any swap
agreement permitted hereunder and to their respective Related Persons, in each
case to the extent such assignees, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.20 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender or the Administrative Agent or any of
their Related

 

  67    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Persons is a party or bound, to the extent necessary to respond to public
statements or disclosures by Loan Parties or their Related Persons referring to
a Lender or the Administrative Agent or any of their Related Persons. In the
event of any conflict between the terms of this Section 11.20 and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section 11.20 shall govern. Any Person
required to maintain the confidentiality of information as provided in this
Section 11.20 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

(c) Notwithstanding the foregoing, Administrative Agent may receive from and
disclose to any individual, corporation, business trust, association, company,
partnership, joint venture, or other entity (herein collectively, the “Entity”),
including, without limitation, Administrative Agent’s parent or any affiliate or
any subsidiary of Administrative Agent and any credit reporting agency or other
entity whether or not related to Administrative Agent for any purpose,
information about any Loan Party’s accounts, credit application and credit
experience with Administrative Agent and each Loan Party authorizes any Entity
to release to Administrative Agent any information related to such Loan Party’s
accounts, credit experience and account information regarding such Loan Party.
This shall be continuing authorization for all present and future disclosures of
the Loan Parties’ account information, credit application and credit experience
on the Loan Parties made by Administrative Agent, or any Entity requested to
release such information to Administrative Agent.

Section 11.21 Actions in Concert. Notwithstanding anything herein or in the
other Loan Documents to the contrary, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
against any Loan Party arising out of this Agreement or any other Loan Document
(including exercising any rights of setoff) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders, it being
the intent of the Lenders that any such action to protect or enforce rights
under this Agreement and the other Loan Documents shall be taken in concert and
at the direction or with the consent of the Administrative Agent or the Required
Lenders.

Section 11.22 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.

Section 11.23 Amendment and Restatement; No Novation. On the Restatement Date,
the Original Credit Agreement is amended and restated in its entirety by this
Agreement and (i) all references to the Original Credit Agreement in any Loan
Document other than this Agreement (including in any amendment, waiver or
consent) shall be deemed to refer to the Original Credit Agreement as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Original Credit Agreement in any Loan Document (but not herein) shall be amended
to be, mutatis mutandis, references to the corresponding provisions of this
Agreement, and (iii) except as the context otherwise provides, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be reference to the Original Credit
Agreement as amended and restated hereby. This Agreement is not intended to
constitute, and does not constitute, a novation of the obligations and
liabilities under the Original Credit Agreement (including the Obligations) or
to evidence payment of all or

 

  68    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

any portion of such obligations and liabilities. Except as expressly provided in
any Loan Document, this Agreement (i) shall not cure any breach of the Original
Credit Agreement or any “Default” or “Event of Default” thereunder existing
prior to the Restatement Date and (ii) is limited as written and is not a
consent to any other modification of any term or condition of any Loan Document,
each of which shall remain in full force and effect. This Agreement shall not in
any way release or impair the rights, duties, Obligations (as defined in the
Original Credit Agreement) or Liens (as defined in the Original Credit
Agreement) created pursuant to the Original Credit Agreement or any other Loan
Document (as defined therein) or affect the relative priorities thereof, in each
case to the extent in force and effect thereunder as of the Restatement Date and
except as modified hereby or by documents, instruments and agreements executed
and delivered in connection herewith and all of such rights, duties, Obligations
and Liens are assumed, ratified and affirmed by each of the Loan Parties. All
Liens created under the Original Credit Agreement remain in full force and
effect. This Agreement shall constitute a Loan Document. As amended hereby, all
terms of the Original Credit Agreement and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Loan Parties party thereto.

Section 11.24 Reaffirmation of Guaranty. Holdings consents to the execution and
delivery by all Borrowers of this Agreement and the consummation of the
transactions described herein, and ratifies and confirms the terms of its
guarantee of all Obligations with respect to the indebtedness now or hereafter
outstanding under the Original Credit Agreement as amended hereby. Holdings
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of any Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of any Borrower, the guarantee by
Holdings of all Obligations (i) is and shall continue to be a primary obligation
of Holdings, (ii) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of Holdings with respect to the Obligations as amended
hereby.

Section 11.25 Reallocation. As of the date hereof and upon giving effect to the
terms of this Agreement, all outstanding “Revolving Loans” (as defined in the
Original Credit Agreement” shall be deemed to be “Revolving A Loans” and
reallocated among the Revolving A Lenders based on their respective Pro Rata
Shares of the Commitments A. Each Revolving A Lender that has its outstanding
Revolving A Loans increased due to such reallocation (each, a “Purchasing
Lender”) shall be deemed to have purchased such Revolving A Loans from each
Lender under the Original Credit Agreement that has its outstanding loans
reduced due to such reallocation (each, a “Selling Lender”) and each Selling
Lender shall be deemed to have sold such loans to the Purchasing Lenders. On the
Restatement Date, each Purchasing Lender shall pay to the Administrative Agent,
for the account of each Selling Lender, an amount equal to the increase in its
outstanding loans due to the reallocation contemplated by this Section 11.25.

ARTICLE 12

CROSS-GUARANTY

Section 12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees

 

  69    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

to the Administrative Agent and the Lenders and their respective successors and
assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to the Administrative Agent and the Lenders by each other Borrower
(“Guaranteed Obligations”). Each Borrower agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Article 12 shall not be discharged
until payment and performance, in full, of the Obligations has occurred, and
that its obligations under this Article 12 shall be absolute and unconditional,
irrespective of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action, against any Person other than such Borrower, to
enforce this Agreement (including this Article 12) or any other Loan Document or
the waiver or consent by the Administrative Agent and the Lenders with respect
to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Administrative Agent and the Lenders in respect thereof
(including the release of any such security);

(d) the insolvency of any Loan Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Guaranteed Obligations.

Section 12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Administrative Agent or the Lenders to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Loan Party, any other party or against any security for the
payment and performance of the Guaranteed Obligations before proceeding against,
or as a condition to proceeding against, such Borrower. It is agreed among each
Borrower, the Administrative Agent and the Lenders that the foregoing waivers
are of the essence of the transaction contemplated by this Agreement and the
other Loan Documents and that, but for the provisions of this Article 12 and
such waivers, the Administrative Agent and the Lenders would decline to enter
into this Agreement.

Section 12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of
this Article 12 are for the benefit of the Administrative Agent and the Lenders
and their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and the
Administrative Agent or the Lenders, the obligations of such other Borrower
under the Loan Documents.

Section 12.4 Subordination of Subrogation, Etc. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations

 

  70    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor until the
Obligations are paid in full in cash and the applicable preference period has
passed. Each Borrower acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the Lenders and shall not limit
or otherwise affect such Borrower’s liability hereunder or the enforceability of
this Article 12, and that the Administrative Agent, the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 12.4.

Section 12.5 Election of Remedies. If the Administrative Agent or any Lender
may, under applicable law, proceed to realize its benefits under any of the Loan
Documents giving the Administrative Agent or such Lender a Lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non judicial sale or enforcement, the Administrative
Agent or any Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Article 12. If, in the exercise of any of its rights and remedies, the
Administrative Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by the
Administrative Agent or such Lender and waives any claim based upon such action,
even if such action by the Administrative Agent or such Lender shall result in a
full or partial loss of any rights of subrogation that such Borrower might
otherwise have had but for such action by the Administrative Agent or such
Lender. Any election of remedies that results in the denial or impairment of the
right of the Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event the Administrative Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, the Administrative Agent or such Lender
may bid all or less than the amount of the Obligations and the amount of such
bid need not be paid by the Administrative Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent, Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Article 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Administrative Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

Section 12.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Article 12 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Article 2) shall be limited to an amount not to exceed as of any date of
determination the greater of:

(a) the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

(b) the amount that could be claimed by the Administrative Agent and the Lenders
from such Borrower under this Article 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state

 

  71    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

Section 12.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Article 12
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Obligations, termination of the Commitments and
the passage of the applicable preference period, such Borrower shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Article 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of the
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of the Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to such Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrowers to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Loan Parties under
this Section 12.7 shall be exercisable upon the full and final payment of the
Obligations, the termination of the Commitments and the passage of the
applicable preference period.

Section 12.8 Liability Cumulative. The liability of the Borrowers under this
Article 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents to which such Borrower is a party or in respect of
any Obligations or obligation of the other Borrower, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

[SIGNATURE PAGES FOLLOW]

 

  72    AMENDED AND RESTATED CREDIT AGREEMENT      RUSH ENTERPRISES, INC.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWERS:

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OREGON, INC.

 

    By:  

/s/ W.M. “Rusty” Rush

      Name: W.M. “Rusty” Rush       Title: President

 

   

of each of the foregoing entities

 

RUSH TRUCK CENTERS OF TEXAS, L.P.

 

By: Rushtex, Inc., a Delaware corporation

    By:  

/s/ W.M. “Rusty” Rush

      Name: W.M. “Rusty” Rush       Title: President

 

   

HOLDINGS:

 

RUSH ENTERPRISES, INC.

    By:  

/s/ W.M. “Rusty” Rush

      Name: W.M. “Rusty” Rush       Title: C.E.O. and President

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

   

GENERAL ELECTRIC CAPITAL CORPORATION, AS

ADMINISTRATIVE AGENT AND LENDER

    By:  

/s/ C. Daniel Clark

      Name: C. Daniel Clark       Title:   Vice President

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

   

OTHER LENDERS:

 

BANK OF THE WEST,

AS A LENDER

    By:  

/s/ James Chesses

      Name: James Chesses       Title: Vice President

 

   

PNC BANK, NATIONAL ASSOCIATION,

AS A LENDER

    By:  

/s/ Robert L. Bidinger

      Name: Robert L. Bidinger       Title: Senior Vice President

 

   

MASSMUTUAL ASSET FINANCE LLC,

AS A LENDER

    By:  

/s/ Don Buttler

      Name: Don Buttler       Title: Senior Vice President

 

   

COMERICA BANK,

AS A LENDER

    By:  

/s/ Jonathon S. Heine

      Name: Jonathon S. Heine       Title: Vice President

 

   

WELLS FARGO BANK, N.A.,

AS A LENDER

    By:  

/s/ Jeffrey Brouillard

      Name: Jeffrey Brouillard       Title: Vice President

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

   

BOKF, N.A., D/B/A BANK OF TEXAS,

AS A LENDER

    By:  

/s/ Mark Killpack

      Name: Mark Killpack       Title: Senior Vice President

 

   

FLAGSTAR BANK, FSB

AS A LENDER

    By:  

/s/ Mark C. Mazmanian

      Name: Mark C. Mazmanian       Title: Senior Vice President

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

September 30, September 30,

Lender

     Commitment A        Commitment B  

Bank of the West

     $ 30,000,000         $ 0   

Comerica Bank

     $ 70,000,000         $ 0   

General Electric Capital Corporation

     $ 190,000,000         $ 100,000,000   

MassMutual Asset Finance LLC

     $ 50,000,000         $ 0   

PNC Bank, National Association

     $ 40,000,000         $ 0   

Flagstar Bank, FSB

     $ 35,000,000         $ 0   

BOKF, N.A., d/b/a Bank of Texas

     $ 25,000,000         $ 0   

Wells Fargo Bank

     $ 60,000,000         $ 0        

 

 

      

 

 

 

Total

     $ 500,000,000         $ 100,000,000        

 

 

      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

LENDER ADDRESSES FOR NOTICE

Bank of the West:

Bank of the West, a California Banking Corporation

James Chesser

MSN: NC-B07-3D-B

2527 Camino Ramon

San Ramon, CA 94583

(925) 843- 8156

(866) 649- 1872

james.chesser@bankofthewest.com

Bank of the West, a California Banking Corporation

Brian Hunter

MSN: NC-B07-3D-B

2527 Camino Ramon

San Ramon, CA 94583

(480) 354- 0908

(866) 649- 5713

brian.hunter@bankofthewest.com

Comerica Bank:

Comerica Bank

Marian Welsh

910 Louisiana

Suite 300

Houston, TX 77002

(713) 220-5545

(713) 220-5540

marian_welsh@comerica.com

Comerica Bank

Jonathan S. Heine

910 Louisiana

Suite 300

Houston, TX 77002

(713) 220-5547

(713) 220-5540

jsheine@comerica.com



--------------------------------------------------------------------------------

MassMutual Asset Finance LLC:

MassMutual Asset Finance LLC

Don Buttler

Two Hampshire Street

Suite 101

Foxboro, MA 02035

508-698-5515

508-698-5519

dbuttler@massmutual.com

PNC Bank, National Association:

PNC Bank

Robert Bidinger

155 East Broad Street

Columbus, OH 43215

614-463-7308

614-463-7350

robert.bidinger@pnc.com

Bank of Texas

BOKF, N.A., d/b/a Bank of Texas

Attention: Michael Rodgers

5956 Sherry Lane, Suite 1100

Dallas, Texas 75225

214.346.3949

214.987.8892

michael.rodgers@bokf.com

Wells Fargo Bank, N.A.

WELLS FARGO BANK, N.A.

Attention: JEFFREY BROUILLARD

16414 SAN PEDRO, SUITE 700

SAN ANTONIO, TX 78232

210-856-5332

210-856-5003

jeffrey.brouillard@wellsfargo.com



--------------------------------------------------------------------------------

Flagstar Bank, FSB

Flagstar Bank, FSB

Mark C. Mazmanian

16 Chestnut Street

Foxboro, MA 02035

508.543.5491

508.543.1976

mark.mazmanian@flagstar.com

Flagstar Bank, FSB

John F.X. Chipman

16 Chestnut Street

Foxboro, MA 02035

508.543.5494

508.543.1976

john.chipman@flagstar.com



--------------------------------------------------------------------------------

SCHEDULE 1.1

IMMATERIAL SUBSIDIARIES

 

Rig Tough, Inc.

   Importer of truck parts sold at dealerships

Rush Truck Center of Albuquerque, Inc.

   No revenue

Rush GMC Truck Center of Tucson, Inc.

   Inactive

Rush Equipment Centers of Texas, Inc.

   Inactive

Rushtex, Inc.

   General Partner of Rush Truck Centers of Texas, L.P.

Rushco, Inc.

   Limited Partner of Rush Truck Centers of Texas, L.P.

Rush Real Estate Holdings, Inc.

   Owns corporate headquarters

International General Agency

   Insurance Agency that sells insurance to truck owners

Los Cuernos, Inc.

   Ranch used for customer entertainment

AiRush, Inc.

   This entity owns the corporate aircraft

Rush Retail Centers, Inc.

   Inactive

Associated Acceptance, Inc.

   Owned by International General Agency above

Associated Acceptance of Florida, Inc.

   Owned by International General Agency above

Associated Acceptance of Oklahoma, Inc.

   Owned by International General Agency above

Advance Premium Finance, Inc.

   Owned by International General Agency above

Adams International Trucks, Inc.

   Inactive



--------------------------------------------------------------------------------

SCHEDULE 4.2

CONSENTS AND APPROVALS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.3

GROUP MEMBERS

Rush Enterprises, Inc.

Jurisdiction of Organization:    Texas

WHOLLY OWNED Subsidiaries Of Rush Enterprises, Inc.:

AiRush, Inc.

Jurisdiction of Organization:    Delaware

International General Agency, Inc.

Jurisdiction of Organization:    Texas

Wholly Owned Subsidiaries of International General Agency, Inc.:

Advance Premium Finance, Inc.

Jurisdiction of Organization:    California

Associated Acceptance, Inc.

Jurisdiction of Organization:     Texas

 

Associated Acceptance of Florida, Inc.

Jurisdiction of Organization:     Delaware

 

Associated Acceptance of Oklahoma, Inc.

Jurisdiction of Organization:     Delaware

Los Cuernos, Inc.

 

Jurisdiction of Organization:     Delaware

Rig Tough, Inc.

 

Jurisdiction of Organization:     Delaware

Rushco, Inc.

 

Jurisdiction of Organization:     Delaware



--------------------------------------------------------------------------------

Rushtex, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Accessories Corporation

 

Jurisdiction of Organization:     Delaware

Rush Administrative Services, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Equipment Centers of Texas, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Retail Centers, Inc.

 

Jurisdiction of Organization:     Delaware

Rush GMC Truck Center of Tucson, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Real Estate Holdings, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Truck Leasing, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Alabama, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Arizona, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Truck Centers of California, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Colorado, Inc.

 

Jurisdiction of Organization:     Delaware



--------------------------------------------------------------------------------

Wholly Owned Subsidiary of Rush Truck Centers of Colorado, Inc.:

Rush Medium Duty Truck Centers of Colorado, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Florida, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Georgia, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Idaho, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of New Mexico, Inc.

Jurisdiction of Organization:     Delaware

Wholly Owned Subsidiary of Rush Truck Centers of New Mexico, Inc.:

Rush Truck Center of Albuquerque, Inc.

Jurisdiction of Organization:     New Mexico

Rush Truck Centers of North Carolina, Inc.

Jurisdiction of Organization:     Delaware

Wholly Owned Subsidiary of Rush Truck Centers of North Carolina, Inc.:

Adams International Trucks, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Oklahoma, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Oregon, Inc.

 

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Texas, L.P.

Jurisdiction of Organization:     Texas

General Partner:
                        Rushtex, Inc., a Delaware corporation (0.1% owner)

Limited Partner:
                        Rushco, Inc., a Delaware corporation (99.9% owner)



--------------------------------------------------------------------------------

Rush Truck Centers of Tennessee, Inc.

Jurisdiction of Organization:     Delaware

Rush Truck Centers of Utah, Inc.

Jurisdiction of Organization:     Delaware